 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 546 Fresh & Easy Neighborhood Market, Inc. 
and
 United 
Food and Commercial Workers International 
Union 
and
 Deana Kenton, an Individual.  
 Cases 28
ŒCAŒ22520, 28
ŒCAŒ22521, 28
ŒCAŒ22670, 28
ŒCAŒ22692, and 28
ŒCAŒ22675 January 
31, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBER
S BECKER
 AND 
HAYES
 On February 9, 2010, Administrative Law Judge 
Gregory Z. Meyerson issued the attached decision.  The 

Respondent filed exce
ptions and a supporting brief, the 
General Counsel and the Charging Party Union filed r
e-sponding b
riefs, the Respo
ndent filed a reply brief, and 
the Union filed cross
-exceptions and a su
pporting brief.
 The National Labor Relations Board has del
egated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision and the
 record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
1 and concl
usions, 
1 The Respond
ent has excepted to some of the judge
™s credibility 
findings.  The Board
™s established policy is not to overrule an admini
s-trative law judge
™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that they are in
correct.  
Standard Drywall Pro
ducts
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the r
ecord and find no 
basis for r
eversing the findings.
 There were no exceptions to the judge
™s dismissal of alleg
ations that 
the Respo
ndent unla
wfully solicited and promised to remedy employee 
grievances.
 We adopt the judge
™s finding that the Respondent maintained an u
n-
lawful no
-distribution rule in its employee handbook and on its co
m-panywide intranet site before Se
ptember 2009.  We do 
not agree with 
him that the Respondent showed that its revision of the rule in Septe
m-ber 2009 
ﬁwas well disseminated to the employees, who were appropr
i-ately informed that it was a replacement for the earlier distribution 
language,
ﬂ or that the rule
™s revi
sed language by itself 
ﬁshould have 
served as notice to those employees of their right to di
stribute literature 
in accordance with Section 7 of the Act.
ﬂ  We consequently do not 
agree with the judge that corporatewide posting of the remedial notice 
with re
spect to this violation is unnecessary.  We will modify the 
judge
™s recommended order and substitute new notices a
ccordingly.
 Member Hayes finds it unnecessary to pass on the judge
™s finding 
that the Respondent cr
eated an unlawful impression of surveillanc
e inasmuch as that allegation is based on the same facts establishing an 
unlawful interrogation and, in his view, the remedy would be cumul
a-tive.  Moreover, in adopting the judge
™s dismissal of allegations that the 
Respondent unlawfully discharged Tamara W
illiams and Deana Ke
n-
ton, Member Hayes finds it unnecessary to pass on the judge
™s finding 
that the General Counsel established that the R
espondent acted with 
unlawful animus, as he agrees with the judge
™s further finding that the 
Respondent showed that bo
th employees would have been di
scharged 
even in the absence of their protected activity. F
inally, in agreeing with 
his colleagues that the Respondent failed to cure its mai
ntenance of an 
unlawful no
-distribution rule, Member Hayes finds it u
nnecessary to 
rely on 
Passavant Memorial Area Hospital, 
237 NLRB 138 (1978).
 and to adopt the recommended Order as mod
ified.
2  ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administ
rative law judge as 
modified below and orders that the Respondent, Fresh & 
Easy Neighbo
rhood Market, Inc., Las Vegas, Nevada, its 
officers, agents, succe
ssors, and assigns, shall take the 
action set forth in the O
rder as modified.
 1. 
 Substitute the follow
ing for par
agraph 2(a).
 ﬁ(a) Within 14 days after service by the Region, post at 
each of its Las Vegas, Nevada area stores copies of the 
attached notice marked 
ﬁAppendix A
,ﬂ and at all of its 
other area stores copies of the attached notice marked 

ﬁAppendix
 B.ﬂ27  Copies of the notice, on forms pr
ovided 
by the Regional Director for Region 28, after being 

signed by the Respondent
™s authorized represent
ative, 
shall be posted by the R
espondent and maintained for 60 
consecutive days in conspicuous places i
ncludi
ng all 
places where notices to employees are customarily pos
t-ed.  In addition to physical posting of paper notices, n
o-tices shall be distributed electron
ically, such as by e
-mail, posting on an intranet or an internet site, and/or 

other electronic means, i
f the Respondent customarily 
communicates with its employees by such means.  Re
a-
sonable steps shall be taken by the Respo
ndent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  In the event that, during the pende
n-cy of
 these proceedings, the R
espondent has gone out of 
bus
iness or closed any of the stores involved in these 
proceedings, the Respondent shall dupl
icate and mail, at 
its own expense, a copy of the appropriate notice to all 
current employees and former employe
es employed by 
the Respondent at any time since April 1, 2009.
ﬂ 2. 
 Substitute the two attached notices for that of the 
administrative law judge.
  APPENDIX
 A NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United 
States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
 2 We shall also modify the judge
™s recommended Order to provide 
for the posting of the notice in accord with 
J. Picini Flooring
, 356 
NLRB 
11
 (2010).  For the reasons stated in his dissenting opi
nion in 
J. 
Picini Flooring
, Member Hayes would not require electronic distrib
u-
tion
 of the notice.
 356 NLRB No. 85
                                                                                                                        FRESH 
& EASY NEIGHBORHOOD MA
RKET
 547 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us o
n your b
ehalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activ
ities.
  WE WILL NOT
 do anything that interferes wi
th these 
rights.  Specifically:
 WE WILL NOT
 coercively question you about 
your su
p-port for or activities on behalf of the United Food and 
Commercial Workers International Union (the U
nion), or 
any other union.
 WE WILL NOT
 make it appear to you that we are watc
h-ing to see whether you are involved in efforts or activ
i-ties in suppo
rt of the Union, or any other u
nion.
 WE WILL NOT
 maintain in our e
mployee handbook or 
on our intr
anet site a no
-distribution rule that prohibits 
you from distri
buting literature on
 our property for any 
purpose.
 WE WILL NOT
 in any like or related manner int
erfere 
with, restrain
, or coerce you in the e
xercise of your rights 
guaranteed you by Federal labor law.
  FRESH 
& EASY 
NEIGHBORHOOD 
MARKET
, INC
. APPENDIX
 B NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United St
ates Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your b
ehalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activ
ities.
  WE WILL NOT
 do anything that interferes wi
th these 
rights.  Specifically:
 WE WILL NOT
 maintain in our e
mployee handboo
k or 
on our intr
anet site a no
-distribution rule that prohibits 
you from distri
buting literature on
 our property for any 
purpose.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain
, or coerce you in the e
xercise of your rights 
guaranteed yo
u by Federal labor law.
  FRESH 
& EASY 
NEIGHBORHOOD 
MARKET
, INC
.  Joel C. Schochet, Esq., 
for the General Counsel.
 Stuart Newman, Esq., 
of Atlanta, Georgia
, and
 Molly Eastman, 
Esq.,
 of Chicago, Illinois, for the Respondent.
 David A. Rosenfeld, Esq
., of Alam
eda, California, for the U
n-ion.
1 DECISION
 STATEMENT OF THE 
CASE
 GREGORY 
Z.
 MEYERSON
, Administrative Law Judge.
  Purs
u-ant to notice, I heard this case in Las Vegas, Nevada, on N
o-vember 17 and 18, 2009.  This case was tried following the 
issuance of a 
second
 consolidated 
complaint and 
notice of 
hear-ing (the complaint) by the Ac
ting Regional Director for Region 
28 of the National Labor Relations Board (the Board) on Oct
o-ber 9, 2009.  The complaint was based on a number of unfair 

labor practice charges, as capt
ioned above, filed respe
ctively by 
the United Food and Commercial Workers International U
nion 
(the Union) and by Deana Kenton (Kenton), an individual.  It 
alleges that Fresh & Easy Neighborhood Market, Inc. (the E
m-ployer or the Respondent) violated Section
 8(a)(1), (3), and (4) 
of the National Labor Relations Act (the Act).  The R
espondent 
filed a timely answer to the complaint denying the commission 
of the alleged unfair labor pra
ctices.
2 Counsel for the General Counsel and counsel for the R
e-spondent appea
red at the hearing, and I provided them with the 
full opportunity to participate, to introduce relevant ev
idence, 
to examine and cross
-examine wi
tnesses, and to argue orally 
and file briefs.  Based on the record, my consideration of the 
briefs filed by cou
nsel for the General Counsel, counsel for the 
Respondent, and counsel for the Union, and my observation of 
the demeanor of the witnesses,
3 I now make the following fin
d-ings of fact and conclusions of law.
 FINDINGS OF 
FACT
 I.  JURISDICTION
 The complaint all
eges, the answer a
dmits, and I find that the 
Respondent, a Del
aware corporation, with offices and places of 
1 Counsel for the Union did not appear at the hearing, but did file a 
posthearing brief.
 2 In its answer to the complaint, the R
espondent admits the various 
dates on which the enumerated charges were filed by the U
nion and 
Kenton, respectively, and served on the R
espondent as alleged in the 
complaint.
 3 The credibility resolutions made in this decision are based on a r
e-view of the testim
onial record and exhibit
s, with consideration given 
for reasonable probability and the d
emeanor of the witnesses.  See 
NLRB v. Walton Mfg. Co.,
 369 U.S. 404, 408 (1962).  Where wi
tnesses 
have testified in co
ntradiction to the findings herein, I have discredited 
their testimony, a
s either being in conflict with cre
dited documentary or 
testimonial evidence, or because it was inherently incredible and u
n-
worthy of belief.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 548 business in Las Vegas, Nevada, herein called the R
espondent
™s Las Vegas, Nevada 
store
s, has been engaged in the retail sale of 
groceries, meats, and
 related products.  Further, I find that du
r-ing the 12
-month period ending May 15, 2009, the Respo
ndent, 
in conducting its business operations as just described, d
erived 
gross revenues in excess of $500,000; and during the same 
period of time, also pu
rchas
ed and received at its Las Vegas, 
Nevada 
store
s goods valued in excess of $50,000 d
irectly from 
points located outside the State of Nevada.
 Accordingly, I conclude that the R
espondent is now, and at 
all times material herein has been, an employer engaged i
n commerce within the meaning of Section
 2(2), (6), and (7) of 
the Act.
 II.  LABOR 
ORGANIZATION
 The complaint alleges, the answer a
dmits, and I find that at 
all times material herein, the Union has been a labor organiz
a-tion within the meani
ng of Section 2(
5) of the Act.
 III.  ALLEGED 
UNFAIR 
LABOR 
PRACTICES
 A.  The Issues
 The complaint alleges that the Respo
ndent violated Section 
8(a)(1) of the Act by pro
mulgating and maintaining an unlawful 
no-distribution policy, by interrogating its emplo
yees about 
their 
union activities and sympathies, by creating an i
mpression 
among its employees that their union activities were under su
r-veillance, and by soliciting employee complaints and grievan
c-es and promising to improve terms and conditions of emplo
y-ment if the empl
oyees refrained from union organiz
ational 
activities.  Further, it is alleged that the Respondent vi
olated 
Section 8(a)(3) of the Act by discharging its employees Tamara 
Williams (Williams) and Deana Kenton (Kenton) b
ecause of 
their support for the Union, 
and also violated Section 8(a)(4) of 
the Act by discharging Kenton because she coope
rated with the 
Board in the investigation of unfair labor pra
ctices charge
s filed 
against the Respondent.
 The Respondent denies the commi
ssion of any unfair labor 
practices
.  It takes the pos
ition that while its no
-distribution 
policy as originally worded was not unlawful, it subsequently 
took affirmative remedial action to co
rrect a wording 
ﬁmistake
ﬂ by issuing a new rule to thereby resolve any possible misunde
r-standing of 
the policy.  Further, the Respondent a
rgues that its 
store
s operate under an 
ﬁopen door
ﬂ policy, with managers 
acting affirmatively to solicit employee co
mplaints and then 
aggressively seeking to remedy those grie
vances if warranted.  
It 
is claimed that th
is policy pre
dates and is unrelated to the 
union organiz
ational campaign.  This policy is referred to by 
the Respondent under the terms 
ﬁTeam
-Huddle
ﬂ and 
ﬁTemper
a-ture Check.
ﬂ  The Respondent denies any effort to engage in 
surveillance of its employees
™ union activity, and contends that 
it did nothing more than attempt to address employee co
m-plaints when e
mployees complained to its managers regarding 
harassing visits to their homes by union orga
nizers.
 Regarding employees Williams and Kenton, the R
espondent 
contends that they were terminated for cause, specif
ically for 
violating its absentee policy and practice.  It is a
lleged that 
these employees failed to appear for their scheduled work shifts 
or to call into their 
store
s each day to explain their a
bsences,
 for 
three or more consecutive shifts, referred to as 
ﬁno-show/no
-call,
ﬂ and were therefore terminated.  The Respo
ndent denies 
that the term
inations of Williams and Kenton were in any way 
related to their union activity, or that the termin
ation of Kenton 
was in any way related to h
er cooperation with the Board.
 B. 
 The Facts
 The Respondent operates a chain of supermarkets l
ocated in 
Nevada, Arizona, and Cal
ifornia.  The principal 
store
 involved 
in this proceeding is 
store
 1247, located in Las Vegas, Nevada.
  Both Williams and Kenton were originally employed at that 
store
, under the supervision of 
Store
 Manager Ba
rbara Shaw.
 Nahal Yousefian
-Abyaneh (Yousefian) is the R
espondent
™s director of 
employee 
relations.  She is the head of the Respon
d-ent
™s group of 
employee 
relations 
managers.  In that capa
city, 
nine
 employees report to her, including Andrew Taylor, an 
employee 
relations 
manager who has the human resource r
e-sponsibility for the Las Vegas area 
store
s, including 
store
 1247.
4  Yousefian testified that she
 first became aware that the 
Union was a
ttempting to organize the Las Vegas area 
store
s about April
 2009
,5 when she learned that the Union was co
n-tacting certain Las V
egas based employees at their homes.  
According to Yousefian, one of her team mana
gers le
arned that 
a number of these employees were 
ﬁupset or co
ncernedﬂ about 
these home visits.
 Jonathan English, a 
store
 manager trainee, and Beatrice En
g-lish (English), a 
store
 team lead, who are husband and wife, 
testified that they were contacted at home by 
a union repr
e-sentative in late March, and that they were very unhappy with 

being contacted at home.  According to English, she r
eported 
the incident and her unhappiness to her 
store
 manager, Oly
mpia 
Nauman, who suggested that English write a letter of co
mplaint 
to the Union.  The letter was signed by both husband and wife 

and expressed their unhappiness with being 
ﬁharassed
ﬂ at 
home, and extreme co
ncern with how the Union had obtained 
their home address.  (GC Ex
h. 10.)  At Nauman
™s request, En
g-lish gave the
 letter to her for mai
ling.  English testified that she 
did not feel pre
ssured to write the letter, and knows of other 
employees who
 have written similar letters.
 Employee Wendy Van Loo testified about an 
ﬁunwelcome
ﬂ home visit that she received from union
 represent
atives in mid
-March.  She complained to her 
store
 manager, Jamie Lamb, 
about the incident, and asked him what she could do about it.  
Lamb suggested that she write a letter of complaint to both the 
Union and the Respondent
™s legal department.  A
ccording to 
Loo, she did so, subsequently mailing both letters herself.  Fu
r-ther, at the trial, counsel for the Ge
neral Counsel introduced 
two other employee
™s letters of complaint regar
ding the visits 
by union representatives to these employees
™ homes, one
 from 
an e
mployee signing the letter as 
ﬁBrenda
ﬂ (GC Ex
h. 13
), and 
one from an anonymous 
ﬁconcerned
ﬂ employee.  (GC Exh
. 12.)
 Union organizer Megan Pierce (Pierce) testified that the l
o-cal union in Las Vegas, L
ocal 711, received a number of letters 
of comp
laint from the Respondent
™s employees regar
ding home 
4 The Respondent™s office of employee relations is located in Cal
i-fornia.
 5 All dates are in 2009, unless otherwis
e indicated.
                                                             FRESH 
& EASY NEIGHBORHOOD MA
RKET
 549 visits, mailed to the Local.  Counsel for the Ge
neral Counsel 
introduced into evidence a number of envelopes a
ddressed to 
the Local that Pierce testified had contained these letters of 
complaint.  (GC Ex
h. 11.)
6 The Respondent has maintained an employee no
-distribution 
policy effective from 2006 until September 2, 2009.  The 
ﬁshort 
form
ﬂ version of that policy, distributed by the Respondent to 
employees in the employee handbook, stated in part as follows:
 ﬁWe also prohibit the distribution of liter
ature during working 
time or 
on Company premises for any pu
rpose.
ﬂ  (GC Ex
h. 2.) 
(Emphasis added by 
me.)  During the same period of time, a 
ﬁlong version
ﬂ of the no
-distribution policy was available to 
employees 
on the company intranet.
7  It too co
ntained the same 
language, specifically that the 
ﬁ[Employer] also prohibits the 
distribution of literature during working time or 
on Company 

premises for any purpose.
ﬂ  (GC Ex
h. 3.)  (
Emphasis added by 
me
.) However, acco
rding to Employee Relations Director Yous
e-fian, 
ﬁThere were a few phrases from the policy that needed 
clarific
ation, that we changed
. . . .  
We believed that the 
phrases, or the language, was too broad and so we needed to 
clarify it for employees.
ﬂ  The ch
ange was made on September 
3, 2009, and as is reflected in both the short and long form was 

revised as follows: 
ﬁWe also prohibit the distribution of liter
a-ture du
ring working time 
or at any time in a work area for any 
purpose.
ﬂ  (R. Ex
h. 8; GC Ex
h. 4.)  (
Emphasis added by 
me.)  
According to Yousefian, to implement and distribute the r
e-vised policy, the R
espondent conducted 
ﬁteam huddles
ﬂ at each 
of it 
store
s, the revised short form policy was posted in each 
store
, the intranet language was changed, and the
 employee 
handbook was modified accordingly.  No ev
idence was offered 
to rebut the Respondent
™s assertion that on Se
ptember 3 the no
-distribution language was changed as testified to by Yous
efian.
 Michelle Sumner was an employee in 
store
 1247.  She test
i-fied that around March or April, she was a
pproached by 
Store
 Manager Shaw who told her that, 
ﬁ[E]veryone is writing a 
statement about the union haras
sment, and you need to write 
yours, because everyone has already written theirs.
ﬂ  Apparen
t-ly, this was relat
ed to the complaints made by a number of e
m-ployees who were unhappy with the home visits by union o
r-ganizers.  However, Sumner did not respond to Shaw
™s request 
and never wrote such a statement.  Further, she testified that 
6 Counsel for the General Counsel argued at trial that the addresses 
on the face of these envelopes are all in the same handwriting, and, he 
further alleged that the return addresses are also all in the same han
d-
writing, and they are returnabl
e to the Respondent™s office in Califo
r-nia.  Although he did not specifically say so, presumably he wants me 

to take administrative notice of this contention.  However, I hereby 
specifically decline to do so, as such disputed issues are inappropriate 
for a
dministrative n
otice.  While counsel argued that this constitutes 
evidence of assistance by the Respondent to antiunion employees, there 

is certainly no such allegation in the complaint.  Further, this alleged 
assistance is unsubstantiated, and is based on
 the mere assertion of 
counsel, not evidence, and is woefully inadequate to establish an
imus 
towards the Union.
 7 The Respondent™s employee handbook contains the ﬁshort formﬂ 
version of many of its policies.  The Respondent™s intranet site co
ntains 
both th
e short and the ﬁlong versionﬂ of those policies, including the 
no
-distribution rule.
 Shaw never mentioned the Union t
o her again.  This convers
a-tion occurred on the sales floor.  Sumner test
ified that she was 
comfortable going to Shaw, who was her supervisor, about 
anything, i
ncluding complaints.
 While Sumner did not indicate the presence of any other e
m-ployees, Catherin
e Everhart, a customer assistant at the same 
store
, testified that she was present during the convers
ation 
with Shaw.  According to Everhart, Shaw, who was also her 
supervisor, asked both employees to 
ﬁwrite statements b
ecause 
one of the employees was hara
ssed by the Union.
ﬂ  In response, 
Everhart told Shaw that she was not writing a stat
ement, which 
comment allegedly elicited a 
ﬁfunny
ﬂ look from Shaw.  Ho
w-ever, when pressed by 
me, Everhart changed her testimony 
somewhat, adding that Shaw started the co
nver
sation by asking, 
ﬁHas anybody talked to the Union.
ﬂ  In any event, Shaw was 
not called as a witness during the hearing, and, so, the testim
o-ny of Sumner and Everhart remain unrebu
tted.
 Further regarding Everhart, on June 15, she, Tamara Wi
l-liams, and empl
oyee Lester Bosiah signed a letter addressed to 
Tim Mason, the Respondent
™s CEO.  The intention was to pr
e-sent Mason with this letter when he visited the 
store
 those e
m-ployees worked at in Las Vegas.  In fact, the letter was ult
i-mately presented to a diffe
rent management represe
ntative. The 
letter, in summary, requested that the Respondent remain ne
u-tral during the union organizing campaign, so that the emplo
y-ees might be able to make a free choice about union represent
a-tion without 
ﬁinterference and undue 
influence
ﬂ from the E
m-ployer.  (R. Ex
h. 1.)  At the time of the hearing, Everhart and 
Bosiah were still employed by the Respondent, Williams ha
v-ing been discharged.
 The Respondent is a relatively new corporate entity, created 
in 2006, with retail operation
s commencing in Nove
mber 
2007.  
Store
 1247 in Las Vegas
 opened in September
 2008.  Ba
rbara 
Shaw was the 
store
 manager
 from the opening until July 
2009, 
when Bob Megrew succeeded her.  
Kevin
 Parker has been the 
district 
manager over 
store
 1247 and others in
 Las Vegas.  A
n-drew Taylor has been 
store
 1247
™s employee 
relations 
manager 
since late 2008.  He has the same responsibi
lity, as well, for 
other Las Vegas area 
store
s.  Paula Agwu has been an 
emplo
y-ee relations 
manager si
nce January
 2008, responsible for, 
among other things, training new 
employee 
relations 
managers.  
Both Agwu and Taylor report directly to the Employer
™s dire
c-tor of 
employ
ee relations, Nahal Yous
efian.
 Yousefian testified at length about the Employer
™s open door 
policy and its efforts to ch
eck in regularly at its var
ious 
store
s to d
etermine how things are going.  The written job description 
of the 
employee 
relations 
manager stresses that the manager is 
to be 
ﬁan advocate
ﬂ for the employees, visiting the 
store
s reg
u-larly to 
ﬁcheck the pulse
ﬂ and 
ﬁsee how things are g
oing.
ﬂ  (R. 
Ex
h. 5.)  According to Yousefian, 50
 percent
 of the job duties 
of an 
employee 
relations 
manager consist of going out and 
ﬁsoliciting
ﬂ employee problems, issues, and concerns, and 
ﬁhelping resolve them.
ﬂ  She referred to
 this co
nduct as ﬁte
m-perature checks.ﬂ
 Yousefian described this hands on approach where 
employee 
relations 
managers go into 
store
s and 
ﬁtalk to emplo
yees, work 
shoulder
-to-shoulder with them.
ﬂ  The mana
gers are expected 
to ask, 
ﬁ[H]ow is everything going,
ﬂ and to ask whether the 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 550 employees 
ﬁhave any issues, problems, concerns.
ﬂ  It is e
x-pected that in response the employees may raise any work r
e-lated issues, including pay and fair treatment.  Further, and 
most significant, the managers are expected to di
rect
ly remedy 
many grievances.
 According to Yousefian, upon visiting a 
store
, if the ma
nager 
learns of a minor issue or concern that can be resolved 
ﬁright 
then and there,
ﬂ the manager is expected to just resolve it.  
Where the issue is more complex, involves 
a number of e
m-ployees, or perhaps the entire 
store
, the manager is expected to 
give Yousefian a report.  Further, the 
employee 
relations 
man-ager is expected to 
ﬁpartner up
ﬂ with the 
district 
manager for 
that particular 
store
 and then together assemble a pl
an to a
d-dress the 
issue raised by the employees.
 Additionally, when visiting a 
store
, the management team, 
including the 
store
 manager, the 
district 
manager, and the 
em-ployee 
relations 
manager may engage the employees in a group 
discussion of those issues 
of co
ncern to the employees. This 
collective approach to pro
blem solving is referred to as the 
ﬁteam
-huddle policy.
ﬂ  Yousefian testified that this open door, 
hands on approach to problem solving has been actively used 
by the Employer with its emplo
yees si
nce the first 
store
 was 
opened, and co
ntinues to be utilized to date.
 The record evidence establishes that Taylor first vi
sited 
store
 1247 no later than D
ecember 12, 2008, and during that visit he 
discussed with the employees issues of concern to them.  Fu
r-
ther, the evidence indicates that Taylor attempted to immediat
e-ly resolve those concerns, which included security, inad
equate 
staffing, and benefits information.  (R. Ex
h. 51.)  Yous
efian 
testified that Taylor has conti
nued to conduct such visits to 
those
 store
s that he is responsible for, including 
store
 1247, for 
the entire period of time of his employment, through the date of 

the hearing.  She reiterated that such visits and 
ﬁtemperature 
checks
ﬂ constituted a significant part of his job duties as an 
employee 
relations 
manager.  This visit appa
rently pre
dated the 
union organizing ca
mpaign at the store.
 On April 24, 2009, Sheritha Grose, a team lead at 
store
 1247, 
sent an email with an attached written statement to the R
e-spondent
™s employee 
relations 
depar
tment raising co
ncerns 
about a scheduling issue that she had with 
Store
 Manager 
Shaw.  This complaint involved a number of employees inclu
d-
ing Grose.  (R. Ex
h. 10.)  Yousefian testified that in response, 
the 
store
 was visited by Taylor and Agwu.  It is the
 Respon
d-ent
™s co
ntention that this visit by the two 
employee 
relations 
managers was a 
ﬁtemperature check
ﬂ related to Grose
™s co
m-plaint, and totally unrelated to the union organizing campaign, 

or to the union activity of any of the emplo
yees who worked at 
the store.
 Customer assistant Catherine Everhart testified that in April 
she met Taylor and Agwu when they first entered 
store
 1247.  
According to Everhart, Taylor and Agwu introduced the
m-selves, and asked her 
ﬁif everything was okay, and if [she] had 
any i
ssues.
ﬂ  She responded that she was 
ﬁokay,
ﬂ to which Ta
y-lor asked, 
ﬁJust okay?
ﬂ  Agwu asked if there was anything that 
they could do to 
ﬁfix
ﬂ things.  Everhart a
llegedly responded that 
ﬁthere were some i
ssues with hours for lunches.
ﬂ  Both Taylor 
and Agwu 
responded that they could 
ﬁfix it.
ﬂ  Then, according 
to Everhart, she was asked how she felt about the people that 
she worked with, to which she r
esponded that she liked them.  
The conversation then ended as she became busy bagging gr
o-ceries.  Everhart tes
tified that there was no mention of the U
n-ion during this co
nversation.
 Later in the day, Taylor and Agwu held a meeting for e
m-
ployees in the 
store
 stockroom.  Besides Everhart, also pr
esent 
for the meeting were District Manager 
Kevin
 Parker, a number 
of t
eam leads, and other customer assistants.  Shaw was appa
r-ently not present, as she went to service customers at the front 

of the 
store
.  According to Everhart, Agwu started the meeting 
by saying that 
ﬁthey were there for us.
ﬂ   Further, Agwu alle
g-edly told
 the asse
mbled employees that they knew that 
ﬁthere 
were issues in the 
store
.ﬂ  However, Agwu did not say what 
those i
ssues were, other than they were 
ﬁprivate.
ﬂ  Everhart 
thinks that Parker 
ﬁmight have said something
ﬂ about the 
ﬁis-sues in the 
storeﬂ
 being
 ﬁresolved after investig
ation.
ﬂ  Other 
than that, Everhart could not recall anything else 
that was said 

at the meeting.
 During cross
-examination by counsel for the Respondent, 
Everhart acknowledged that she believed the reason that Taylor 

and Agwu came to
 the 
store
 in April was because Sheritha 
Grose had some issues with 
Store
 Manager Shaw, and Grose 
had contacted e
mployee relations to complain.  As Agwu and 
Parker did not testify at the hearing, and Taylor, who did test
i-fy, did not discuss his visit to 
store
 1247, Everhart
™s test
imony 
remains u
nrebutted.
 The Respondent maintains a written attendance po
licy, both 
short 
form (R. Ex
h. 2.) and long f
orm (GC Ex
h. 7).  The long
-form a
ttendance policy states in part: 
ﬁAdditionally, if you 
don™t show up for work o
n three consec
utive scheduled days, 
and we haven
™t heard from you, we
™ll consider you to have 
aba
ndoned your job and resigned.
ﬂ  The short
-form attendance 
policy says in part essentially the same thing: 
ﬁAnd if you don
™t show up without calling in for work
 on three consecutive 
scheduled workdays, we
™ll consider you to have aba
ndoned 
your job and resigned.
ﬂ  The R
espondent
™s managers refer to 
this portion of its attendance policy as 
ﬁno-show/no
-call.ﬂ
 However, the General Counsel and the Respondent disagree 
as to the meaning of the 
ﬁno show/no call
ﬂ portion of the a
t-tendance policy.  Counsel for the General Counsel a
rgues that 
the literal reading of those provisions clearly shows that an 
absent employee need only call into his 
store
 once every 
3 days.  The Ge
neral Counsel argues in his post
hearing brief that 
the la
nguage from the long
-form attendance policy, specifically 
that 
ﬁif you don
™t show up for work on three consecutive 
scheduled days and we haven
™t heard from you, we will consi
d-er you to have abandoned
 your job and resigned,
ﬂ implies that a 
single contact would be sufficient.  Further, counsel argues that 
consecutive days missed for the same reason should only count 
as one a
bsence.  In support of its argument, counsel cites page 2 
of the long
-form atten
dance policy where in part it states: 
ﬁConsecutive days missed due to the same or related illness, 
injury or personal situation are considered recu
rring and will 
count as one absenc
e.ﬂ (GC Exh. 7, p. 2.)
 When testifying, Yousefian admitted that the policy 
ﬁdoesn
™t stipulate in this [long
-form] version
ﬂ that employees are r
e-quired to call in each day they are absent.  However, the R
e-spondent, through Yousefian and Taylor, insisted that in appl
y- FRESH 
& EASY NEIGHBORHOOD MA
RKET
 551 ing its attendance policy, its normal practice has been to term
i-nate the employment of an employee who misses three or more 
consecutive shifts without calling in before each shift.  Yous
e-fian testified that when employees first start work, the requir
e-ment that they call in for each day they have an u
nscheduled 
absence i
s communicated to them by management.  However, 
even though the employees are for
ewarned when hired, Taylor 
testified that before terminating a no
-show/no
-call employee for 
job abandonment, an effort is made to 
ﬁtry to reach out to them 
to establish the re
asons for the absence,
ﬂ by calling the indivi
d-ual employee or an emergency contact nu
mber.
 In an effort to demonstrate its normal practice co
ncerning the 
termination of emplo
yees for job abandonment, the Respondent 
introduced termination documents for 31 e
mplo
yees who had 
been employed in its Nevada 
store
s.  (R. Ex
hs. 11, 12, 13, 14, 
15, 16, 17, 18, 19, 21, 22, 23, 25, 26, 27, 28, 29, 30, 32, 34, 35, 
37, 38, 39, 40, 43, 44, 45, 46, 47, 48, 49, and 50.)  Of those 31 

employees who were terminated for job aban
donment, 13 were 
specifically fired for no
-show/no
-call violations.  (R. Ex
hs. 11, 
17, 18, 23, 25, 26, 3
0, 34, 43, 44, 46, 48, and 49.)
 Further, according to Yousefian
™s testimony, two former 
employees, David Sexton
8 and Anthony Tienda, were termina
t-ed und
er the Respondent
™s attendance policy because of jail
-related absences.  (R. Ex
hs. 34 and 39.)  This is significant 
because, as will be discussed in detail below, both Deana Ke
n-ton and Tamara Williams were absent from work due to inca
r-ceration in the count
y jail.
 Counsel for the General Counsel in cross
-examining Yous
e-fian was a
ble to demonstrate certain book
keeping, pa
yroll, 
recording, and processing errors for some of the employees 
who were terminated for job aba
ndonment.  However, for the 
most part, the 
records demonstrate that the Respondent has a 
normal procedure that it follows in terminating employees for 

job abandonment and, in particular, for no
-show/no
-call a
b-sences.  That procedure results in the termination of an emplo
y-ee who fails to call in for
 each and every shift where there are 
three or more consecutive absences.
9  In his post
hearing brief, 
cou
nsel for the General Counsel did not make a serious attempt 
to demonstrate that such a policy and practice, as su
pported by 
the voluminous te
rmination
 documents, was not in effect.
 Tamara Williams was hired as a customer assistant at 
store
 1247 on September
 8, 2008.  As noted earlier, Williams, Cath
e-rine Everhart, and Lester Bosiah all signed a paper dated June 
15, 2009, and a
ddressed to the Respondent
™s CEO, Tim Mason, 
which requested that the Respondent remain ne
utral during the 
Union
™s organizing ca
mpaign.  (R. Ex
h. 1.)  This letter was 
ultimately presented to one of the Respondent
™s ma
nagers at t
he 
store where Williams worked.
 The North Las Vegas Poli
ce arrested Williams at a park in 
the early morning hours of June 24, 2009.  According to Wi
l-liams, she was informed by the police that there was an ou
t-8 Although Sexton was subsequently r
ehired, Yousefian testified that 
this was a mistake due to the regional manager™s failure to follow co
r-rect procedures during a mass h
iring.
 9 Of the 13 no
-show/no
-call terminations, three were ambiguous as 
to the number of shifts missed where the employee failed to call in.  (R. 
Exhs. 18, 43, and 49.)
 standing warrant for her arrest for failure to pay a $400 ticket 
she had received 
5 years ea
rlier, when 
she was 17.
10  From jail 
she called Erica Vidal, the team lead at her 
store
.  She asked 
Vidal to lend her $400, which Vidal declined to do.  Wi
lliams 
next asked Vidal to tell the 
store
 manager, Bob Megrew, that 
she would be in jail for a few da
ys, and Vida
l agreed to do so.
 Williams was incarcerated for 
10 days, during which time 
she did not attempt to again contact 
store
 1247.  While initially 
testifying that she could not call the 
store
 from jail, on cross
-examination she acknowledged that she did have th
e ability to 

make collect telephone calls from jail.  Because of her incarce
r-ation, Williams was unable to report for her sche
duled work 
shifts on June 25, 27, 28, and July 1, 2009.  (GC Ex
h. 5.)  Fo
l-lowing her call to Vidal on June 24, she did not thereaf
ter make 
any attempt to contact the 
store
 prior to her next four shifts.
11 When Williams was released from jail on July 3, she went 
home and called 
Store M
anager Megrew.  She asked him 
whether she still had a job, to which he responded, 
ﬁUnfort
u-nately not.
ﬂ  Later that day, she received a te
rmination letter 
dated July 2 and signed by Taylor, which stated that she had 
been term
inated for 
ﬁjob abandonment.ﬂ  (GC Exh. 8.)
 Taylor testified that District Manager 
Kevin
 Parker made the 
ultimate decision to termina
te Williams after receiving a
dvice 
from the 
store
 manager where Williams worked and from Ta
y-lor himself.  On July 1, the 
store
 ma
nager
-in-training at 
store
 1247, Vanessa Retchless, sent an email to Taylor, advi
sing him 
of the situation with Williams, speci
fically that she had missed 
her scheduled shifts since June 25 with no contact from her to 
the 
store
.  Further, Retchless a
dvised that she had tried without 
success to
 call Williams.  (GC Exh. 5.)
 Taylor in turn sent an email to his boss, Yousefian, explai
n-ing the Williams situation, specifically that Williams had 

missed four shifts without contacting the 
store
 prior to the 
shifts.  According to Taylor, he had not been able to reach her 
by phone, and no emergency contact number was available.  He 
recommende
d that she be terminated.  (GC Ex
h. 5.)  Yousefian 
agreed with Taylor
™s recommendation, and Taylor forward the 
recommendation on to Parker and 
Store
 Manager Megrew.  As 
noted above, it was Taylor who actually signed the letter of
 termination sent to Willia
ms.
 Deana Kenton was hired as a customer assistant at 
store
 1247 on Se
ptember 8, 2008.  In December
 2008, Kenton was 
notified that she had been admitted to the Respondent
™s ﬁOp-tions Program,
ﬂ which seeks to prepare employees, who have 
applied, to move into
 management positions, such as team 
leads.  According to Kenton, she received good job evaluations 
and good reports on her progress in the 
options 
program from 
Store
 Manager Shaw.  (GC Ex
hs. 1
4 and 15.)
 In early May, Kenton had a conversation with Shaw abo
ut 
the fact that her work hours had been reduced.  Kenton was 

unhappy with the reduction, and questioned how she could 
ﬁget 
10 Williams testified that she had received the ticket because she had 
remained on a b
us for a distance beyond that for which she had paid.
 11 Apparently, Williams was scheduled to work a shift on June 24, 
however, since she called Vidal prior to the start of that shift, the R
e-spondent did not consider her absence on that date to constitute
 a no
-show/no
-call a
bsence.
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 552 [her] Option Program work done with [only] 20 hours [of 
work] a week.
ﬂ  It was during this co
nversation that Kenton 
brought up the s
ubject of the Union.  She complained about the 
reduction in her hours of work and then stated that, 
ﬁ[t]
his is 
why we need a union.
ﬂ  Shaw apparently did not respond to 
Kenton
™s comment about the Union, and they never di
scussed 
the Union
 further.
 As part o
f her training for the 
options 
program, Kenton r
e-ceived regular reviews from Shaw and District Ma
nager 
Kevin
 Parker.  However, according to Kenton, at about the time that 
she mentioned the Union to Shaw, she ceased having those 
regular reviews.  Kenton tes
tified that shortly thereafter, in June 
of 2009, she was assigned to help perform a 
ﬁrefit
ﬂ overnight at 
store
 1249.  She was in the break
room of that 
store
 when she 
observed a hand
written message on a white board that said, if 

employees wished union repre
sentatives to stop coming to their 
homes, the employees could 
ﬁwrite statements so that we could 
put an end to this.
ﬂ12 During June, Kenton transferred to 
store
 1035.  The 
store
 manager there was Daemon Smith.  Kenton attempted to co
n-tinue her participatio
n in the 
options 
program, and co
mplains 
that her continued participation was delayed until July 27.  She 
further co
mplains that although she was allowed to continue in 
the program, she was required to co
mplete
 much of the paper 
work again.
 In his post
heari
ng brief, counsel for the General Counsel 
contends that Kenton corr
esponded with Taylor via email on 
the subject of the Union.  It was during counsel
™s cross
-examination of Yousefian that she testified that Taylor had told 
her about such emails.  Fu
rther, 
Yousefian testified that from 
her conversation with Taylor, she got the impression that Ke
n-ton thought that the Union was 
ﬁan impo
rtant entity.
ﬂ  Counsel 
then offered the emails between Kenton and Taylor, where the 

Union was apparently discussed, into evid
ence.  However, I 
sustained counsel for the Respondent
™s objections to the admi
s-sion of these documents into ev
idence, and rejected them.  At 
the request of counsel for the General Counsel, I allowed the 
emails to be placed in a rejected exhibit file.  (GC
 Rej. Ex
h. 17.)
 It is important to note that counsel for the General Counsel 
called Kenton to testify in his case in chief, and she did testify 

at some length.  However, for some inexplicable reason, cou
n-sel for the General Counsel did not ask Kenton about
 this email 
communication between her and Taylor where the Union was 
apparently discussed, did not ask her to ide
ntify the emails, and 
did not move for their a
dmission into evid
ence while she was 
testifying.
 Further, in his case in chief, counsel for the G
eneral Counsel 
also called Taylor 
and Yousefian to testify under R
ule 611(c) of 
the Federal Rules of Evidence.  However, again for some ine
x-plicable reason, counsel for the General Counsel did not ask 
either Taylor or Yousefian about the email communic
ation between Kenton and Taylor where the Union was appa
rently 
discussed, did not ask either wi
tness to identify the emails, and 
12 Presumably, this evidence is offered to support the General Cou
n-
sel™s contention that the Respondent exhibited animus towards the 
Union.
 did not move for their a
dmission into evidence while either 
witness was testifying during the General Cou
nsel™s case in 
chief.
 It w
as not until the following day that counsel for the Ge
n-eral Counsel apparently d
ecided that he had neglected to offer 
these emails into evidence, which may have pote
ntially been an 
important part of the General Counsel
™s case.  Earlier, counsel 
for the Ge
neral Counsel had represented that he only had one 
additional witness to call, but that witness had not a
ppeared to 
testify.  However, instead of resting his case, as he had earlier 
indicated he would do, counsel for the General Counsel asked 
permission to 
recall Kenton and/or Taylor, a
pparently in an 
effort to introduce the emails into evidence.  Neither Kenton 
nor Taylor was present in the hearing room at that time.  Cou
n-sel for the Respondent represented that Taylor was on a plane 
heading to Califo
rnia, w
here he resides, and counsel for the 
General Counsel represented that he could perhaps have Ke
n-ton present in the hearing room in appro
ximately 1
-1/2 hours.
 Counsel for the Respondent strongly objected to counsel for 
the General Counsel being permitted to 
recall wi
tnesses, who 
the General Counsel had called the previous day, for the pu
r-pose of asking them questions r
egarding the emails and offering 
those emails into evidence, which the General Counsel could 
have previously done.  Further, he o
bjected as nei
ther witness 
was present in the hearing room and prepared to testify.  Cou
n-sel for the General Counsel a
rgued that he had not formally 
rested, and that any mistake that he had made should not prej
u-dice Kenton.  He asked for a postponement to bring Ken
ton o
r Taylor back to testify.
 I denied counsel for the General Counsel
™s request for a 
postponement.  Taylor had left the 
state and Kenton was not 
present and, according to counsel, would not be available for at 

least 90 minutes.  The General Counsel was not p
repared to go 
forward, but even had he been ready, in light of counsel for the 
Respondent
™s objection, I would have denied him pe
rmission to 
recall witnesses.  As I explained to counsel for the General 
Counsel, the Board
™s unfair labor practice hearings ar
e adve
r-sarial proceedings.  Counsel for the General Counsel had a full 
opportunity to question both Kenton and Taylor about the 
emails in issue and to offer those emails into evidence.  He 
simply failed to do so.  Allowing him a day later to recall those 
witnesses would have prej
udiced the Respondent.  Therefore, I 
denied his request.  Having no further wi
tnesses available to 
present, I considered that counsel for the General Counsel had 
rested, and I directed counsel for the Respond
ent to begin his 
case in
 chief.
 In his case in chief, counsel for the Respondent called 
Yousefian to testify.  It was during counsel for the General 

Counsel
™s cross
-examination of Yousefian that counsel a
t-tempted to have the emails between Kenton and Taylor admi
t-ted as an exhibit
.  As noted above, I su
stained the Respondent
™s objection and denied the admission of the emails, but permitted 

them to be placed in the rejected e
xhibit file.  Counsel for the 
Respondent objected to the admission of the emails through 
Yous
efian as imprope
rly permitting counsel for the General 
Counsel to do through the 
ﬁback door
ﬂ what he failed to do 
through the 
ﬁfront door,
ﬂ namely to offer the doc
uments for 
admission in his case in chief through the testimony of either 
                                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
 553 Taylor or Kenton.  Agreeing with co
unsel for the Respondent
™s objection,
 I sustained it.
 In his post
hearing brief, counsel for the General Counsel 
contends that Kenton provided an affidavit to the Board in co
n-nection with one of the earlier charges in this combined case; 
and that the Respon
dent was aware of Kenton
™s cooperation 
with the Board since counsel for the General Cou
nsel himself 
sent a letter to counsel for the Respondent mentio
ning Kenton
™s name, and requesting evidence in response to the allegations in 
those charges.  At the trial
 in this matter, counsel for the Ge
n-eral Counsel moved for the admission into evidence of the le
t-ter that he purportedly sent to counsel for the Respondent du
r-
ing the investigation of these charges, seeking evidence in r
e-sponse to certain claims being made
 by Kenton.
13  Cou
nsel for 
the Respondent o
bjected to
 the admission of said letter.
 Once again, counsel for the General Counsel inexplicably 
failed to question Kenton about her cooperation with the Board 

when he had the chance to do so during his examinati
on of 
Kenton in his case in chief.  Counsel could have easily asked 
Kenton whether she furnished an affidavit to the Board in co
n-nection with this case, and could have questioned the Respon
d-ent
™s managers concerning their knowledge of such cooper
a-tion.  Ho
wever, he did no such thing.  Instead, counsel for the 
General Counsel attempted to involve himself in the evide
n-tiary portion of the case, as he offered his own letter, purporte
d-ly sent to counsel for the Respondent, as evidence of Kenton
™s 
cooperation wi
th the Board and of the Respondent
™s knowledge 
of such cooperation.
 It was improper for counsel for the General Counsel, as the 
representative and advocate of a party to this proceeding, to 

have attempted to involve himself in the substantive alleg
ations 
of this case.
14  I sustained counsel for the Respondent
™s obje
c-tion to the admission of the letter from counsel for the Ge
neral 
Counsel, which was purportedly sent to counsel for the R
e-spondent.  However, at the request of counsel for the Ge
neral 
Counsel, I
 allowed the letter to be placed in the rejected exh
ibit 
file.  (GC Rej. Exh.16.)
 On the evening of August 27, 2009, Kenton was a
rrested by 
the Las Vegas p
olice on a charge of domestic vi
olence.  Kenton 
was scheduled to work the following morning, but was 
appa
r-ently not permitted to make tel
ephone calls until later in the 
day.  After the start of her shift, Kenton was able to speak by 

phone with Edwin Poindexter, the team lead at 
store
 1035.  
According to Kenton, she told Poindexter that she was in jail 
and
 would not be able to work until released.  She testified that 
Poindexter told her not to worry and that her job would be fine.  
However, Poindexder testified that when told Kenton was in 
jail he responded that he hoped 
that it was not too serious.  
Allege
dly she said that the problem would be corrected within 
the next few days.  According to Poindexter, he ended the co
n-versation by saying, 
ﬁI wish you the best of luck.
ﬂ 13 Counsel for the General Counsel obv
iously sought admission of 
this letter into eviden
ce in support of the 8(a)(4) allegation in the co
m-plaint.
 14 If the admission into evidence of cou
nsel™s letter was essential to 
the General Cou
nsel™s case, it would have been prudent for the case to 
have been tried by a representative of the General Couns
el™s office who 
had not a
uthored the letter in question.
 Apparently just prior to Kenton
™s call on August 28, Ke
n-ton
™s aunt had contacted the 
store
 with the information that she 
had been arrested.  It is unclear from the evidence whether the 
aunt thereafter contacted the 
store
 with an update on Kenton
™s status.  However, what is clear is that Ke
nton never re
contacted 
the 
store
 to say that she woul
d not be working her shifts b
e-cause she remained incarcerated.  She testified that while in jail 

she did have the ability to
 make collect telephone calls.
 Starting on August 30, the Respondent
™s managers e
x-changed a series of emails r
egarding Kenton
™s stat
us.  These 
emails were sent or received by 
Kevin
 Parker, Andrew Ta
ylor, 
Daemon Smith, and Paula Agwu and went through the period 
of September 2.  A review of the correspondence shows that the 
man
agers were trying to decide what should happen to Kenton 
for 
having missed an increasing number of shifts without ha
v-ing contacted the 
store
 before each shift to report her absence.  
As of August 30, Daemon Smith indicated to Agwu that Ke
n-ton had missed 
three
 shifts without co
ntacting the 
store
 prior to 
the commence
ment of each shift.  Smith stated his b
elief that 
three
 such no
-show/no
-call absences constituted job abando
n-ment.  The emails culminated in a September 2 me
ssage from 
Taylor to Smith in which Taylor indicated that he had unsu
c-cessfully tried to contact bo
th Kenton and her emergency co
n-tact family member.  Taylor directed that they should go fo
r-ward with the decision reached earlier to term
inate Kento
n™s 
employment.  (GC Exh. 6.)
 Taylor testified that District Manager Parker made the final 
decision to termi
nate Kenton, but whether the decision was 
made by Parker, Smith, Taylor, or collectively by the ma
nagers, 
the termination letter signed by Taylor on September 2 ind
i-cates the termination is the result of job abandonment.  Accor
d-ing to Taylor, shortly after
 the letter was sent, he r
eceived a call 
from Kenton who had been r
eleased from jail.  While Kenton 
testified that upon being released from jail she attempted to 

determine her employment status by contac
ting a number of 
managers, the sequence of contacts i
s unimportant.  More to the 
point, it is undisputed that she and Taylor spoke sometime on 
September 2, the day she was r
eleased from jail.
 Taylor informed Kenton that she had been terminated by her 
store™
s managers for job abandonment, having missed at lea
st 
three shrifts without calling into the 
store
.  Kenton pointed out 
that when she was first arrested she had called the 
store
 and 
spoke with 
Team 
Lead Poindexter to say that she would not be 
coming into work.  Taylor asked her if she had called into the 
store
 before the commencement of each shift that she missed, to 
which she responded no.  According to Kenton, she then volu
n-teered her opinion that she had been fired because of her union 

activity, which Taylor d
enied.
 C.  Analysis and Conclusions
 1. 
 Alleg
ed 8(a)(1) 
conduct
 Paragraphs 5(a) and 7 of the complaint allege that the R
e-spondent has since at least November 18, 2008, maintained in 
its e
mployee handbook a rule that violated Section 8(a)(1) of 
the Act.  As is stated in counsel
™s post
hearing brief, th
e Ge
neral 
Counsel contends that this handbook provision, constitu
ting a 
no-distribution policy, was overly
-broad and, as such, unla
wful.  
Specifically, counsel
™s brief makes it clear that the rule is ove
r-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 554 ly-broad b
ecause it prohibited the 
ﬁdistribution of 
literature 
during working time 
or on Company premises for any pu
r-pose.
ﬂ  (Emphasis added.)
 As is set forth in detail above in the fact section of this dec
i-sion, prior to September 3, 2009, the Respondent mai
ntained a 
ﬁshort
-form
ﬂ rule in its employee handb
ook and a 
ﬁlong
-form
ﬂ rule on its company intranet site, both of which contained la
n-guage that included a prohibition on 
ﬁthe distribution of liter
a-ture during working time 
or on Company premises for any 

purpose.
ﬂ  It is the italicized portion of the claus
e (highlighted 
by 
me
), which the Ge
neral Counsel contends is ove
rly
-broad 
and, thus, unlawful.
 The Respondent does not deny the e
xistence of this rule, but 
argues that it should not be construed as unlawful, as in practice 

it did not limit or chill the emp
loyees
™ Section 7 rights.  Cou
n-sel for the Respondent argues that as there is no evidence that 

the Employer ever disc
iplined any employee for distributing 
literature on company premises du
ring non
work time, the pol
i-cy should not be considered unlawful.  In
 any event, the R
e-spondent argues that as of September 3, the alle
gedly unlawful 
language in the rule was corrected to replace 
ﬁCompany pre
m-ises
ﬂ with 
ﬁwork area,
ﬂ and a
ffirmatively stated that employees 
may not di
stribute materials only during 
ﬁworking ti
me
ﬂ or 
ﬁat 
any time in a work area.
ﬂ15  While the General Counsel does 
not contend that the revised language is unlawful, he does not 
acquiesce with the Respondent
™s conte
ntion that it 
ﬁcured
ﬂ the 
alleged violation of the Act by i
ssuing the revised languag
e and 
by notifying its employees of the r
escission.
 I am of the view that the rule in question was clearly unla
w-ful.  The Board has said that, 
ﬁA rule prohibiting distrib
ution of 
literature on employees
™ own time and in nonworking areas is 
presumptively in
valid
. . . .  A no
-distribution rule which is not 
restricted to working time and to work areas is overly broad and 
presumptively unlawful
. . . .  
The mere existence of an overly 
broad rule of this kind tends to restrain and interfere with e
m-ployees
™ rights
 under the Act, even if the rule is not enforced.
ﬂ  TeleTech Holdings, Inc.,
 333 NLRB 402, 403 (2001) (c
itations 
omitted).
 Thus, the rule as originally written, both in short
-form and 
long
-form, prohibiting the di
stribution of literature on 
Company 
premise
s for any purpose
 was unlawful on its face.  The Board 
has said that, 
ﬁWhen a rule of this kind is found presumptively 
unlawful on its face, the employer bears the burden to show 
that it communicated or applied the rule in a way that conveyed 
a clear inten
t to permit distribution of liter
ature in nonworking 
areas during nonwor
king time.
ﬂ 
 Id.
  While the Respondent 
claims that it never enforced the rule, as no employees were 
ever disciplined for its violation, this falls far short of the 
Board
™s standard.  A
lthough employees may not have been 
disciplined under the rule, there is no way to know what a 
chilling effect the rule may have had on the exercise of e
m-ployee rights.  There is no ev
idence to show that while the rule 
was in effect the Respondent made any
 effort to explain to its 
employees their right to distribute literature during nonwor
king 
15 The revised language reads as follows: ﬁWe also prohibit the di
s-tribution of liter
ature during working time 
or at any time in a work area 
for any purpose.ﬂ
  (Emphasis added.)
 time in nonworking areas.  Accordingly, the Resp
ondent has 
not met its burden.
 Further, the Board held that, 
ﬁa finding of a di
sclaimer of the 
invalid rule would req
uire that the Respondent demonstrate that 
it clearly disavowed or repudiated it.
ﬂ  Id.
   This is critical in 
the case at hand, as the Employer argues that as of September 3 

it did disavow and repudiate the old rule, by issuing a new di
s-tribution rule conta
ining lawful language.  In addition, the R
e-spondent notified its employees of the revised rule through 

means of 
ﬁteam hu
ddles
ﬂ at each of its 
store
s, by posting the 
new rule in those 
store
s, and by changing the la
nguage of the 
rule in its employee hand
book
 and on its intranet site.
 In its post
hearing brief, the Respondent cites 
Passavant M
e-morial Area Hospital,
 237 NLRB 138, 138
Œ139 (1978)
, for the 
propos
ition that by issuing its revised no
-distribution policy, it 
effectively cured any violation of the Act 
caused by its pre
-
September 3 policy.  Under 
Passavant
, an employer may r
e-lieve itself of liability from unlawful conduct by: (1) repudia
t-ing that conduct
Šas long as such repudiation is timely, una
m-biguous, and specific to the coercive co
nduct; (2) adequat
ely 
publishing the repudiation to the employees; (3) not engaging 

in any further proscribed conduct; and (4) gi
ving employees 
assurances that in the future, the employer will not interfere 
with the exer
cise of their Section 7 rights.
 It does appear that th
e post
-September distribution language 
is lawful, that it was well disseminated to the emplo
yees, who 
were a
ppropriately informed that it was a replacement for the 
earlier distribution language, and should have served as notice 
to those employees of their 
right to distribute literature in a
c-cordance with Section 7 of the Act.  Counsel for the General 

Counsel does not challenge any of these assertions. 
 However, 
he argues in his post
hearing brief that any such disavowal or 
repudiation of the unlawful rule wa
s not done in a timely ma
n-ner, such that it would cure the Respondent
™s violation of the 
Act.  I agree.
 The Respondent
™s unlawful distribution rule was in effect for 
a significant number of months, at least 
10 months, from
 No-vember 18, 2008, the date speci
fied in the co
mplaint, until the 
revised rule issued on Septe
mber 3, 2009.
16  Thus, the unlawful 
rule was in effect du
ring the period of time that the Union was 
engaged in an organizing campaign.  The existence of such an 
unlawful rule may well have had a 
chilling effect on the wil
l-ingness of union supporters to engage in the distribution of pro
-
union literature.  In my opinion, the interfe
rence with Section 7 
rights was significant.  Ten months is a considerable period of 

time, especially during an org
aniz
ing campaign, and although 
the Respondent eventually revised its rule to ensure that it was 

no longer violating its employees
™ rights, the corre
ctive action 
was 
ﬁto little to late.
ﬂ  The corre
ctive action was not timely and, 
thus, did not cure the Respo
ndent™s unfair labor practice under 
Passavant, 
supra.
 Accordingly, I conclude that by promulgating and maintai
n-ing in its employee handbook and on its intranet site an unla
w-ful no
-distribution rule, the Respondent violated Se
ction 8(a)(1) 
of the Act, as alleg
ed in paragrap
hs 5(a) and 7 of the complaint.
 16 The Respondent doe
s not deny that the original distribution rule 
was in effect for at least this period of time.
                                                                                                                        FRESH 
& EASY NEIGHBORHOOD MA
RKET
 555 It is alleged in complaint paragraphs 5(a)(1), (2), and 7 of the 
complaint that in early April 
2009, the Respondent, through its 
store
 manager, Barbara Shaw, interrogated its e
mployees about 
their union activit
y, and created an impression among them that 
their union activities were under surveillance, in vi
olation of 
Section 8(a)(1) of the Act.  As was noted above in the fact se
c-tion of this decision, employees Michelle Sumner and Cath
e-rine Everhart both testifi
ed that du
ring March or April 
2009, 
they had conversations with Shaw during which the U
nion was 
me
ntioned.  Saw did not testify, and, so, the testimony of the 
employe
es remains largely unrebutted.
 According to Sumner, while at work on the sales floor in he
r store
, she was approached by Shaw who told her that, 
ﬁ[E]veryone is writing a statement about the union ha
rassment, 
and you need to write yours, because everyone has already 
written theirs.
ﬂ  Above, in the fact section of this dec
ision, I 
describe at len
gth the complaints that a number of e
mployees 
made about the uninvited visits to their homes by union orga
n-izers.  When they raised their complaints to certain of the R
e-spondent
™s managers, some of them were told to put the co
m-plaints in writing and send t
hem to the Union.  Apparently, this 
was the reference that Shaw was making in her convers
ation 
with Sumner.  Sumner testified that she did not respond to 

Shaw
™s request and never wrote such a statement.  Further, she 
testified that Shaw never mentioned the
 Union to her again.  
Regarding her relationship with Shaw, Sumner said that she 
was comfortable going to Shaw, who was her supervisor, about 

anything, including complaints.
 Although Sumner indicated that she and Shaw were alone 
during the conversation, e
mployee Everhart testified that she 
also was present during this conversation.  According to Eve
r-hart, Shaw, who was also her supervisor, asked both e
mployees 
to 
ﬁwrite statements because one of the employees was ha
r-assed by the Union.
ﬂ  In response, Everha
rt told Shaw that she 
was not writing a statement, which comment allegedly elicited 
a ﬁfunny
ﬂ look from Shaw.  Later Everhart
™s testimony 
changed somewhat as she claimed that Shaw started the co
n-vers
ation by asking, 
ﬁHas anybody talked to the Union
?ﬂ I do 
not believe that Sumner
™s failure to recall that Everhart 
was present during their conversation with Shaw was partic
u-larly si
gnificant.  I assume that she merely forgot.  I found both 
Sumner and Everhart reasonably credible, and their respective 
stories ab
out what Shaw said were for the most part consistent 
with each other.  Both versions of the conversation su
pported 
the central theme that Shaw asked them to furnish statements 
about their contacts with the Union.  The Respo
ndent failed to 
call Shaw to test
ify, which I assume and conclude was b
ecause 
had counsel done so, Shaw would have confirmed the testim
o-ny of Sum
ner and Everhart.
 In determining whether a supervisor
™s questions to an e
m-ployee about her union a
ctivities were coercive under the Act, 
the Boa
rd looks to the 
ﬁtotality of the circumstances.
ﬂ  Rossmore House, 
269 NLRB 1176 (1984), affd. 
sub nom.
 HERE Local 11 v. NLRB, 
760 F.2d 1006 (9
th Cir. 1985).  In 
Wes
twood Health Care Center, 
330 NLRB 935 (2000), the 
Board listed a number of factors consider
ed in dete
rmining 
whether alleged interrogations under 
Rossmore House
 were 
coercive.  These are referred to as 
ﬁBourne
 factors,
ﬂ so named 
because they were first set forth in 
Bourne v. NLRB, 
332 F.2d 
47, 48 (2
d Cir. 1964). 
 These factors include the ba
ckgr
ound of 
the parties
™ relationship, the nature of the information sought, 
the identity of the questioner, the place and method of interr
o-gation, and the truthfu
lness of the reply.
 Applying the 
ﬁBourne
 factors
ﬂ to the matter at hand, Shaw 
was the 
store
 manag
er, an admitted supervisor, at the 
store
 where both Sumner and Everhart worked.  To a very large e
x-tent, she controlled their future with the R
espondent.  As the 
Respondent
™s counsel made clear through the course of the 
hearing, it is the 
store
 manager who
 determines disciplinary 
action involving the 
store
 employees, with co
mpany human 
resources managers acting only in an a
dvisory capacity.  That 
having been said, it did appear from their testimony that both 
Sumner and Everhart had a reasonably good relatio
nship with 
their manager.  Still, Sumner testified that she did not respond 
to Shaw
™s request for a statement.  Everhart was more candid 
and direct, si
mply declining to write such a statement.  In the 
case of both employees, there was no indication that th
ey had 
ever previously discussed the Union with Shaw, or that she was 
aware of their sent
iments towards the Union.  While Sumner
™s level of support for the Union is unknown to the undersigned, 
Everhart was an open union su
pporter.  As noted earlier, she 
signed a letter a
ddressed to the Respondent
™s CEO seeking the 
Employer
™s neutrality during the organizing campaign.  Ho
w-ever, that letter was dated June 15, at least several months after 
the co
nversati
on in question.  (R. Exh. 1.)
 While the issue is not clea
r cut, balan
cing the various factors, 
I conclude that the t
otality of the circumstances weighs in favor 
of concluding that the conversation Shaw had with Sumner and 

Everhart was coercive in n
ature.  In the course of asking them 
to furnish written statement
s about harassment from the Union, 
she was really questioning them about their contacts with the 

Union and their support for the Union
™s organizational ca
m-paign.  For all practical purposes, she was interrogating them 
regarding their union activity.  In do
ing so, Shaw was interfe
r-ing with, restraining, and coercing Sumner and Everhart in the 

exercise of their Section 7 rights.  Accor
dingly, I find that the 
Respondent has violated Section 8(a)(1) of the Act, as alleged 
in compl
aint paragraphs 5(b)(1) and 7.
 Further, I believe that this same conversation created the i
m-pression among Su
mner and Everhart that their union activities 
were under surveillance by the Respondent.  Shaw a
pproached 
them.  They did not come to her complaining about uninvited 
home visits 
by union o
rganizers.  In so doing, Shaw was, at a 
minimum, telling these employees that the Respo
ndent was 
aware that the Union
™s organi
zing campaign includ
ed visits to 
employees™ homes.
 The test for whether an employer creates an unlawful i
m-pression of su
rveillance is whether, under the circumstances, an 

employee could reasonably conclude that her union activ
ities 
are being monitored.  
Mountai
neer Steel
, Inc., 
326 NLRB 787 
(1998), enfd. 8 Fed. Appx. 180 (4
th Cir. 2001).  What other 
conclusion could Everhar
t and Sumner have reached when 
Shaw asked them to write a statement concerning union ha
r-assment, which they likely knew related to home visits by u
n-ion organizers.  Even assuming there had been no such visits to 

their homes, they were certainly left with t
he impression that 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 556 management b
elieved that union organizers had been to see 
them.  Certainly this left them in an uncomfor
table position.  
The Board has held that under the Act 
ﬁ[e]mployees should not 
have to fear that 
‚members of ma
nagement are peering o
ver 
their shoulders, taking note of who is involved in union activ
i-ties, and in what particular ways.
™ﬂ  Conley Trucking,
 349 
NLRB 
308 (2007), quoting 
Fred
™k Wallace & Son, Inc.,
 331 
NLRB 914 (2000)
. Shaw
™s statement to Sumner and Everhart really left them
 in 
an untenable position, b
elieving that management was watching 
employees and was interested in knowing whether they had any 
contacts with the Union.  However, even assu
ming they were 
not personally worried about surveillance, merely lea
ving them 
with th
at impression constituted a violation of the Act.  The 
Board applies an 
ﬁobjective standard of whether the remark 
tends to interfere with the free exercise of employee rights.  
The Board does not consider either the motivation b
ehind the 
remark or its actu
al e
ffect.
ﬂ  Miller Pump & Plumbing, 
334 
NLRB 824 (2001).  In any event, I b
elieve that Sumner and 
Everhart would have reasonable believed that the Respondent 
was inte
rested in knowing about their union activity.  To this 
extent, Shaw
™s remarks clearly int
erfered with the e
mployees
™ exer
cise of their Section 7 rights.
 Based on the above, I conclude that the Respondent had cr
e-ated an impression among certain of its employees that their 
union activities were under surveillance.  Such conduct const
i-tutes a vio
lation of the Act, as alleged in paragraphs 5
(b)(2) and 
7 of the complaint.
 Complaint paragraphs 5(c) and 7 al
lege that in about late 
April
 2009, the Respo
ndent, through Andrew Taylor and Paula 
Agwu, at its East Lake Mead Boulevard, Las Vegas, Nevada 
store
17 solicited employee complaints and grievances, and 
promised its employees improved terms and conditions of e
m-ployment if they refrained from union organiz
ational activity in 
viol
ation
 of Section 8(a)(1) of the Act.
 There is a long line of Board and court
 cases that stand for 
the proposition that an employer with an established practice of 
solici
ting and resolving employee grievances may continue that 
practice during an organizing campaign.  
Johnson 
Technolo
gy Inc.,
 345 NLRB 762, 764 (2005) (
ﬁIt is well es
tablished that an 
employer with a past practice of soliciting e
mployee grievances 
may continue such a practice during a union
™s organizational 
campaign.
ﬂ); 
TNT Logistics N
orth America
, Inc.,
 345 NLRB 
290 (2005) (no violation during ongoing union organizing
 campaign where employer had a past practice of soliciting 
grievances through an 
ﬁopen door
ﬂ policy); 
Wal
-Mart 
Store
s, 
340 NLRB 637, 640 (2003) (
ﬁIt is well established that an e
m-ployer with a past practice of soliciting employee grie
vances 
through an open
 door or similar
-type policy may co
ntinue such 
a policy during a union
™s organizational campaign.
ﬂ); 
Curwood, 
Inc., 
339 NLRB 1137 (2003), affd
. in part, vacated in part 397 
F.3d 548 (7
th Cir. 2005) (employer
™s continued pra
ctice of 
allowing e
mployee questi
ons did not violate the Act); 
see also
 MacDonald Mach
inery
 Co.,
 335 NLRB 319 (2001). 
 Of course, 
the question that must be answered in the case b
efore me is 
17 This is the Respondent™s store number 1247.
 whether the Respondent had such a past p
ractice at its various 

stores.
 The unrebutted evidence supp
orts the conclusion that the R
e-spondent did in fact have a past practice of soliciting employee 
complaints, and remedying those complaints when possible.  

The Employer
™s director of 
employee 
relations, Nahal Yousef
i-an, testified credibly about its open doo
r policy, and its r
e-quirement that its 
employee 
relation
s managers 
ﬁcheck in
ﬂ regularly at its various 
store
s to determine how things are g
o-ing.  As is more fully discussed above in the fact section of this 

decision, such visits are considered as 
ﬁtemper
ature checks,
ﬂ where the managers spend 50
 percent
 of their time 
ﬁsoliciting
ﬂ employee problems, issues, and concerns, and attempting to 

resolve them.
 Upon visiting a 
store
, if a manager learns of a minor issue or 
concern that can be resolved 
ﬁright then and
 there,
ﬂ the mana
g-er is expected to just resolve it.  Where the issue is more co
m-plex, involves a number of emplo
yees, or perhaps the entire 
store
, the manager is expected to give Yousefian a report.  Fu
r-ther, the 
employee 
relations 
manager is e
xpected to 
ﬁpartner 
upﬂ with the 
district 
manager for that particular 
store
 and then 
together assemble a plan to address the issue raised by the e
m-ployees.
 Additionally, when visiting a 
store
, the management team, 
including the 
store
 manager, the 
district 
manager, an
d the 
em-ployee 
relations 
manager may engage the employees in a group 
discussion of those issues of co
ncern to the employees.  This 
collective approach to pro
blem solving is referred to as the 
ﬁteam
-huddle policy.
ﬂ  Yousefian testified that this open door, 
hands on approach to problem solving has been actively used 
by the E
mployer with its employees since the first 
store
 was 
opened, and continues to be used to date.
 The record evidence establishes that Taylor first vi
sited 
store
 1247 no later than D
ecember 1
2, 2008, and during that visit he 
discussed with the employees issues of concern to them.  Fu
r-ther, the evidence indicates that Taylor attempted to immediat
e-ly resolve those concerns, which included security, inad
equate 
staffing, and benefits information. 
 (R. Ex
h. 51.)  There was no 
evidence that at that time the Union was actively a
ttempting to 
organize this 
store
, or that the visit was in any way r
elated to 
union activity.  Yousefian testified that Taylor has continued to 
conduct such visits to those 
sto
res that he is r
esponsible for, 
including 
store
 1247, through the date of the hearing.  She rei
t-erated that such visits and 
ﬁtemperature checks
ﬂ const
ituted a 
significant part of his job duties as 
an employee relations ma
n-ager.
 It appears that it was a ver
y specific complaint that brought 
Taylor to 
store
 1247 in April
 2009.  On April 24, Sheritha 
Grose, a team lead at 
store
 1247, sent an email with an attached 
written statement to the Respondent
™s employee relations d
e-partment raising co
ncerns about a sched
uling issue that she had 
with 
Store
 Manager Shaw.  This complaint i
nvolved a number 
of employees including Grose.  (R. Ex
h. 10.)  Yousefian test
i-fied that in response, the 
store
 was visited by Taylor and Agwu.  
It is the Respondent
™s contention that this v
isit by the two 
em-ployee 
relations 
managers was a 
ﬁtemperature check
ﬂ related to 
Grose
™s complaint, and totally unrelated to the Union
™s organi
z-                                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
 557 ing campaign, or the union activity of any of the empl
oyees 
who worked in the store.
 Customer assistant Catherin
e Everhart testified that in April 
she met Taylor and Agwu when they first entered 
store
 1247.  
The evidence indicates that this was the April 24 visit.  Accor
d-ing to Everhart, Taylor
, and Agwu introduced themselves, 
asked her 
ﬁif everything was okay, and 
if [she] had any issues.
ﬂ  She responded that she was 
ﬁokay,
ﬂ to which Taylor asked, 
ﬁJust okay?
ﬂ  Agwu asked if there was anything that they could 
do to 
ﬁfix
ﬂ things.  Everhart allegedly responded that 
ﬁthere 
were some issues with hours for lunches.
ﬂ  Bot
h Taylor and 
Agwu r
esponded that they could 
ﬁfix it.
ﬂ  Then, according to 
Everhart, she was asked how she felt about the people that she 
worked with, to which she responded that she liked them.  The 
conversation then ended as she became busy bagging gr
oceries.  
Everhart testified that there was no mention of the Union du
r-
ing thi
s conversation.
 Later that same day, Taylor and Agwu held a meeting for 
employees in the 
store
 stockroom.  Besides Everhart, also pr
e-sent for the meeting were District Manager 
Kevin
 Parker, a 
number of team leads, and other cu
stomer assistants.  
Store
 Manager Shaw was apparently not present, as she went to se
r-vice customers at the front of the 
store
.  According to Everhart, 
Agwu started the meeting by sa
ying that 
ﬁthey were there for 
us.
ﬂ  Further, Agwu allegedly told the a
ssembled employees 
that they knew that 
ﬁthere were issues in the 
store
.ﬂ  However, 
Agwu did not say what those issues were, other than they were 
ﬁprivate.
ﬂ  Everhart thinks that Parker 
ﬁmight have said som
e-thing
ﬂ abo
ut the 
ﬁissues in the 
storeﬂ
 being 
ﬁresolved after i
n-vestigation.
ﬂ  Other than that, Everhart could not recall an
y-thing els
e that was said at the meeting.
 During cross
-examination by counsel for the Respondent, 
Everhart acknowledged that she believed the r
eason that Taylor 
and Agwu came to the 
store
 in April was because Sheritha 
Grose had some issues with 
Store
 Manager Shaw, and Grose 
had contacted e
mployee relations to complain.  As Agwu and 
Parker did not testify at the hearing, and Taylor, who did test
i-fy, did not discuss his visit to 
store
 1247, Everhart
™s test
imony 
remains u
nrebutted.
 While the April 24 visit to the 
store
 occurred at a time when 
the Union was organizing that 
store
, the evidence ind
icates that 
it was a result of a specific complaint made
 by 
Team L
ead 
Grose.  The visit by Employee Rel
ations Managers Taylor and 
Agwu was consistent with the past practice of the Respondent 

to i
mmediately address employee complaints and to attempt to 
remedy them as soon as possible, or to use the Respondent
™s terminology, to take a 
ﬁtemper
ature checkﬂ of the store.
 The Union was not mentioned or di
scussed during the visit.  
It seems that the visit was just what it appeared to be, an a
t-tempt on the part of the 
employee 
relations 
managers to a
ddress 
Grose
™s compl
aint about schedu
ling, and related issues, and 
remedy those grievances if possible.  The afternoon mee
ting, 
during which Regional Manager Parker was also present, as 
well as Grose and various customer assistants, had the appea
r-ance of a 
ﬁteam
-huddle,
ﬂ and 
was consistent with the Emplo
y-er™s policy on how to address issues rela
ting to more than one 
employee.
 The record shows unambiguously that from the time its 
store
s began to open, the R
espondent has maintained an active 
policy and program of having its 
empl
oyee 
relations 
managers 
aggressively seek out employee grievances, with a view to 
remedying those grievances whenever possible.  This is the 
ultimate open door policy.  Further, there is no evidence that 
the Respondent
™s policy of co
nducting 
ﬁtemperature c
hecks
ﬂ at 
the individual 
store
s periodically, or whenever pro
blems arose, 
was in any way altered by the co
mmencement of the Union
™s organizational ca
mpaign.
 As the Respondent had a well established past practice of s
o-liciting and resolving employee grievan
ces, its co
ntinuation of 
that practice during the Union
™s organizing ca
mpaign did not 
constitute a violation of the Act.  
Johnson Technology,
 Inc., 
supra;
 TNT Logistics N
orth America
, Inc., 
supra;
 Wal
-Mart 
Store
s, 339 NLRB 1178 (2003); and 
Wal
-Mart 
Store
s, supra.
  The Respondent was free to continue its past practice of a
t-tempt
ing
 to resolve employee co
mplaints, whether or not the 
Union was attempting to organize the e
mployees of 
store
 1247.  
That is precisely what Taylor, Agwu, and 
Parker were doing on 

Apr
il 24.
 These actions by the Respondent
™s managers did not const
i-tute a violation of the Act, as they merely conformed to the 
Respondent
™s past practice.  Accordingly, I hereby reco
mmend 
that complai
nt paragraph 5(c) be dismissed.
 It is alleged in complaint
 paragraph 5(d) that in the middle of 
May 2009, the Respo
ndent, by 
Kevin
 Parker, at its East Lake 
Mead Boulevard, Las Vegas 
store
,18 promised its employees 
improved terms and conditions of employment if they refrained 
from union organizational activ
ities. 
 However, no evidence of 
such an event was offered at the hearing.  Fu
rther, in his post
-hearing brief, counsel for the General Counsel is silent as
 to 
this complaint allegation.
 The closest reference to any such event was Parker
™s pre
s-ence, along with Tay
lor and Agwu, on April 24 at 
store
 1247, 
as part of the 
ﬁteam
-huddle
ﬂ discussed at length immed
iately 
above.  Parker, as the 
district 
manager for the 
store
, would have 
normally been present for such a gathering when 
employee 
relations 
managers were visitin
g the 
store
.  I have already co
n-cluded that the Respondent
™s managers were not in viol
ation of 
the Act when on that date they followed the Respo
ndent
™s past 
practice and solicited and listened to e
mployee complaints with 
the object of attempting to adjust 
those co
mplaints.
 Customer assistance employee Everhart testified that at the 
store
 meeting with the R
espondent
™s managers, Parker 
ﬁmight 
have said something,
ﬂ perhaps that 
ﬁthe issues in the 
store
 were 
going to be resolved after investigation or looking i
nto or som
e-thing.
ﬂ  However, she first indicated that she was 
ﬁnot real 
sure
ﬂ what Parker had said.  In my view, this testimony is so 
uncertain as to be entitled to no weight.  In any event, as noted, 
I have already concluded that such statements on the pa
rt of the 
Respondent
™s managers at 
store
 1247 on April 24 did not vi
o-late the Act as a promise of benefit, since the Respondent was 

merely following its past practice.  Accordingly, I hereby re
c-ommend that complai
nt paragraph 5(d) be dismissed.
 18 Store 1247.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 558 2. 
 Alleged
 8(a)(3) and (4) 
conduct
 Complaint paragraphs 6(a) and 8 allege that on July 2, 2009, 
the Respondent violated Section 8(3) of the Act by discharged 
employee Tamara Williams because of her union activity.  As 
is fully explained above in the fact section of 
this decision, the 
Respondent takes the position that it discharged Williams only 

because she was in violation of the company absentee policy, 
specifically the no
-show/no
-call policy, by failing to call into 
her 
store
 before each of the three or more shift
s which she 
missed.  Under these circumstances, it is ne
cessary for me to 
determine the Respondent
™s motivation in discharging Wi
l-liams.
 In 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert denied 455 U.S. 989 (1982), the Board 
announced the following caus
ation test in all cases alleging 
violations of Section 8(a)(3) or viol
ations of 8(a)(1) turning on 
employer motivation.  First, the General Counsel must make a 
prima facie showing su
fficient to support the inference that 
protected
 conduct was a 
ﬁmotivating factor
ﬂ in the employer
™s dec
ision.  This showing must be by a preponderance of the 
evidence.  Then, upon such a showing, the burden shifts to the 

employer to demonstrate that the same action would have taken 
place even in the ab
sence of the protected conduct.  The 
Board
™s Wright Line
 test was approved by the United States 
Supreme Court in 
NLRB v. Transportation 
Management 
Corp.,
 462 U.S. 393 (1983)
. In the matter before me, I conclude that the General Counsel 
has made a prima fac
ie showing, although a minimal one, that 

Wi
lliams
™ protected union activity was a motivating factor in 
the Respondent
™s decision to term
inate her.  In 
Tracker Marine, 
LLC,
 337 NLRB 644 (2002), the Board affirmed the admini
s-trative law judge who evaluated t
he question of the Employer
™s motivation under the framework established in 
Wright Line
.  Under that fram
ework, the judge held that the General Counsel 
must establish four elements by a preponderance of the ev
i-dence.  First, the General Cou
nsel must show t
he existence of 
activity protected by the Act.  Second, the General Cou
nsel 
must prove that the Respondent was aware that the employee 
had engaged in such acti
vity.  Third, the General Counsel must 
show that the alleged discriminatee suffered an adverse e
m-ployment action.  Fourth, the General Counsel must establish a 
link, or nexus, b
etween the employee
™s protected activity and 
the adverse employment action.  In effect, proving these four 
elements creates a presumption that the adverse e
mployment 
action vio
lated the Act.
19  To rebut such a presum
ption, the 
Respondent bears the burden of showing that the same action 
would have taken place even in the absence of the pr
otected 
conduct.  See 
Mano Electric, Inc., 
321 NLRB 278, 280 fn. 12 
(1996); 
Farmer Bros. Co.
, 303 NLRB 638, 649 (1991)
. Williams was engaged in union activity, although limited.  
Employees Catherine Everhart, Lester Bosiah, and Williams all 

signed a letter dated June 15, 2009, addressed to the Respon
d-19 More recently, the Board has indicated that, ﬁBoard cases typically 
do not include [the fourth e
lement] as an independent element.ﬂ  
Wal
-Mart Stores, 
352 NLRB 815, 815 fn. 5 (2008), citing 
Gelita USA Inc.,
 352 NLRB 406, 406 fn. 2 (2008); 
SFO Good
-Nite Inn, LLC, 
352 NLRB 
268, 269 (2008).
 ent
™s CEO, Tim Mason, in which they indicated t
hat there was 
a ﬁgreat interest
ﬂ among the Respondent
™s employees 
ﬁin for
m-ing a union,
ﬂ and asked for the Employer 
ﬁto remain ne
utral
ﬂ during the organizing process.  (R. Ex
h. 1.)  Everhart testified 
that the letter was ultimately presented not to M
ason, b
ut to a 
regional 
manager, she believes Al O
™Donald, who was visiti
ng 
the store where she worked.
 While counsel for the Respondent does not deny that the R
e-spondent, as an entity, had knowledge of this letter, he argues 

that there is no evidence that any of
 the decisionmakers who 
subsequently terminated Williams had any knowledge of her 
union activity.  However, I reject this argument, since 
knowledge by a 
regional 
manager, or other of the Respondent
™s managers, must be considered constructive knowledge to t
he 
Respondent.  I will, therefore, assume that by July 2, the date of 
her termination, those managers responsible for Williams
™ ter-mination were aware of her u
nion activity.
 The termination of Williams on July 2 was obviously an a
d-verse employment action. 
 Further, the timing of the termin
a-tion, 
2 weeks following the presentation of the letter a
ddressed 
to Mason, which letter demonstrated her union symp
athy, is 
sufficient to establish a nexus between Williams
™ union activity 
and her termination.  This findi
ng is support by the ev
idence 
that the Resp
ondent harbored union animus.
 Having found that the Respondent vi
olated Section 8(a)(1) of 
the Act by maintaining an overly
-broad no
-distribution policy, 
and by 
Store
 Manager Barbara Shaw
™s co
nduct in unlawfully 
interrogating employees regarding their union activity and by 
creating among those employees the impression that their u
nion 
activities were under surveillance, I conclude that the Respon
d-ent has demonstrated animus towards the Union.  Such an
imus, 
combined
 with the timing of her di
scharge, is sufficient to meet 
the General Counsel
™s burden of establishing that the Respon
d-ent
™s action in terminating Wi
lliams was motivated, at least i
n part, by her union activity.
 The burden now shifts to the Respondent to sh
ow that it 
would have taken the same action absent the protected co
nduct.  
Senior Citizens Coordinating Council of Riverbay Co
mmunity,
 330 NLRB 1100 (2000); 
Regal Recycling, Inc.,
 329 NLRB 355 
(1999).  The Respondent must persuade by a preponde
rance of 
the
 evidence.  
Peter Vitalie Co
., 310 NLRB 865, 871 (1993).
  I am of the view that the Respondent has met this bu
rden.
 Earlier, in the fact section of this dec
ision, I set forth in detail 
the Respondent
™s no
-show/no
-call policy, which is a part of its 
larger 
absentee policy.  That policy is written and available to 
employees in the Respondent
™s employee han
dbook and on its 
intranet site.  However, the General Counsel argues that the 

policy as written is not the policy as it was a
pplied to Williams 
and Deana Ke
nton.  As written, counsel for the General Cou
n-sel claims that while employees absent from work without pe
r-mission are expected to call into the 
store
 with an excuse, they 
are only required to call once for consecutive shift absences for 
the same reason.  
Although three or more no
-show/no
-call a
b-sences will, under the policy, result in a di
scharge, the General 
Counsel contends that a call into an e
mployee
™s store
, stating a 
reason for the absence, is sufficient n
otice, regardless of the 
number of consecutiv
e shifts missed thereafter, as long as the 
                                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
 559 absences are for the same reason.  Allegedly, the policy r
e-quires only this single contact.
 The Respondent disagrees, arguing that the policy r
equires 
that an employee absent without permission must call into 
his/
her 
store
 prior to the start of the shift to alert manag
ement 
of the absence, and that, significantly, the employee must call 
in before each missed shift, regardless of whether the shifts are 
consecutive, and the absences due to the same reason. 
 Each 
such
 shift for which there is no call is considered a no
-show/no
-call absence, after three or more of which consecutive shifts th
e employee will be terminated.
 Director of Employee Relations Yous
efian testified credibly 
that when employees first start work, th
e requirement that they 
call in for each day they have an unscheduled absence is co
m-municated to them by management.  Further, both Yousefian 

and Employee Relations Manager Taylor testified that in appl
y-ing its attendance policy, the Respondent
™s normal pr
actice has 
been to terminate the employment of an employee who misses 
three or more consecutive shifts without calling in before each 
shift.  No evidence was offered to rebut this asse
rtion.
 In my view, it is unnecessary to dissect the precise language 
use
d by the Respondent in its written no
-show/no
-call policy 
contained in the employee handbook and on the intranet site.  

While the parties may disagree as to the meaning of that la
n-guage, the evidence regarding the actual practice is unambig
u-ous.  In an eff
ort to demonstrate its normal practice concer
ning 
the termination of employees for job abandonment, the R
e-spondent introduced termination documents for 31 emplo
yees 
who had been employed in its Nevada 
store
s.  Of those 31 e
m-ployees who were terminated for 
job abandonment, 13 were 

specifically fired for no
-show/no
-call violations.  Of that nu
m-ber, two, David Sexton and Anthony Tienda, were terminated 

under the R
espondent
™s attendance policy because of jail
-related absences.  This is significant since both Ke
nton and 

Williams were absent from work due to incarceration in the 
county jail.
 For the most part, the records demonstrate that the Respon
d-ent has a standard procedure that it follows in terminating e
m-
plo
yees for job abandonment and, in particular, for no
-show/no
-call absences.  That procedure results in the termin
a-tion of an employee who fails to call in for each and every shift 
where there are three or more consecutive a
bsences.
20  In his 
post
hearing brief, counsel for the General Counsel did not 
make a 
serious attempt to show that such a policy and pra
ctice, 
as supported by the voluminous doc
uments, was not in effect.
 There is no question that Williams was in violation of the 
Respondent
™s no
-show/no
-call policy as practiced by the R
e-spondent.  As is more
 fully set forth above in the fact section of 
this decision, Williams was arrested by the police in the early 

morning hours of June 24.  Later that day from jail she did call 
her 
store
, as she was scheduled to work that day, and asked the 
employee she spok
e with to tell her manager that she was in jail 
and would be for a few days.  In total, Williams was incarce
r-ated for 
10 days, during which time she did not a
ttempt to again 
20 Of the 13 no
-show/no
-call terminations, 3 were ambiguous as t
o 
the number of shifts missed where the employee failed to call in.  (R. 
Exhs. 18, 43, and 49.)
 contact her 
store
.  Because of her incarceration, Wi
lliams did 
not report for the 
following sche
duled work shifts on June 25, 
27, 28, and July 1.  While she had the ability to make co
llect 
phone calls from the jail, she did not call her 
store
 again after 
the call made 
the day of her arrest.
 By letter dated July 2, Williams was terminate
d for job 
abandonment.  She had missed 
four
 shifts without calling in 
each day to inform her manager of her absences.  I find that the 
Respondent in terminating Williams was following its no
-show/no
-call practice.  A series of emails between Taylor, E
m-ploy
ee Relations Manager Agwu, Yousefian, and 
store
 man
ag-er-in-training
, Vanessa Retchless, prior to Williams
™ discharge, 
show that the managers were trying to decide what to do about 
Williams
™ four no
-show/no
-call absences.  They also demo
n-strate that unsucce
ssful efforts had been made to contact Wi
l-liams.  (GC Ex
h. 5.)  Regardless of who made the final decision 
to terminate Williams, whether is was Taylor who signed the 
termination letter, District Manager Parker, or 
Store
 Manager 
Megrew, it appears clear to 
me that the principal m
otivation 
behind the termination was Williams
™ failure to call in prior to 
each of four consecutive shifts to noti
fy management of her 
absences.
 I doubt that Williams
™ union activity, minimal as it was, s
e-riously entered into ma
nagem
ent
™s decision
making process.  It 
is si
gnificant to note that Williams
™ union activity consisted 
entirely of signing the June 15 letter, along with e
mployees 
Bosiah and Everhart, addressed to the Respondent
™s CEO M
a-son and requesting that the Employer rema
in ne
utral in the 
union campaign.  At the time of the hearing, Everhart was still 
employe
d by the Respondent, and she 
testified that Bosiah was 
too.
 In summary, the Respondent has demonstrated by a prepo
n-derance of the evidence that even in the absence of 
Wi
lliams
™ union activity, the Respondent would have fired her because 
she was in violation of its absentee po
licy, specifically the no
-show/no
-call policy.  Doc
umentation established that Williams 
was not treated in a disparate fashion when she was fired f
or 
failing to call her 
store
 manager to report her absences on each 
day prior to the start of four consecutive shifts.  A
ccordingly, 
the Respondent has met its burden and rebu
tted the Gener
al 
Counsel™s prima facie case.
 Therefore, I shall recommend that co
mplaint par
agraph 6(a) 
be dismissed.
 Complaint paragraphs 6(b), 8, and 9 allege that on Septe
m-ber 2, 2009, the R
espondent violated Section 8(a)(3) and (4) of 
the Act by discharging Deana Kenton because of her union 

activity and because she coope
rated with 
the Agency by filing 

charges or giving testimony under the Act.  As fully e
xplained 
in the fact section of this decision, the Respo
ndent takes the 
position that it fired Kenton only because she was in viol
ation 
of the company absentee policy, specif
ically 
the no
-show/no
-call policy by failing to call into her 
store
 before each of three 
shifts that she missed.  Under these circumstances, it is nece
s-sary for me to determine the Respondent
™s motivation in term
i-nating Kenton.
 Based on the Board
™s formula, as se
t forth in 
Wright Line, 
supra, and
 Tracker Marine, 
supra,
 I conclude that the General 
Counsel has made a prima facie showing, although a minimal 
                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 560 one, that Kenton
™s union activity was a m
otivating factor in the 
Respondent
™s decision to discharge her.  Kento
n was engaged 
in union activity.  However, the exact extent of that union acti
v-ity is unclear.
 In hi
s post
hearing brief, counsel for the General Counsel 
contends that Kenton corr
esponded with Taylor via email on 
the subject of the Union.  It was during cou
nsel
™s cross
-examination of Yousefian that she testified that Taylor had told 
her about such emails.  Fu
rther, Yousefian testified that from 
her conversation with Taylor, she got the impression that Ke
n-ton thought that the Union was 
ﬁan important entity.
ﬂ  Howe
v-er, as is noted above in the fact section of this decision, when, 

during cross
-examination of Yousefian, counsel for the General 
Counsel offered these emails b
etween Kenton and Taylor for 
admission into evidence, I sustained counsel for the Respon
d-ent™s objection and rejected them.  I did so because counsel for 
the General Counsel had failed in his case in chief when, ha
v-ing called Kenton and Taylor as witnesses, he n
eglected to 
question them regarding the emails or to have the emails admi
t-ted into ev
idence through their testimony.
 Neverthe
less, Yousefian
™s testimony is sufficient to esta
blish 
that Kenton thought the Union was 
ﬁan important entity,
ﬂ and 
had co
rresponded with Taylor on the subject of the Union.  
Further, Kenton had raised the subject of
 the Union with her 
store
 manager, Barbara Shaw, when in May, during a convers
a-tion where Kenton was complaining about the redu
ction in her 
weekly hours of work, she stated to Shaw that, 
ﬁ[t]
his is why 
we need a union.
ﬂ  This union acti
vity on the part of 
Kenton 
was obviously known to the Respondent.  Yousefian, the 
dire
c-tor of 
employee 
relations, was aware that the Union was i
m-portant to Kenton, and Kenton had directly informed her 
store
 manager of the importance in which she viewed the U
nion
. The terminat
ion of Kenton on September 2 was obv
iously an 
adverse employment action.  While it is unclear from the record 
evidence just when Kenton and Taylor had e
xchanged emails 
about the Union,
21 presumably it was re
asonably close to the 
time of her termination, li
kely within the period of the U
nion
™s organizational campaign.  Her comment to Shaw about needing 

the Union was made in May, approx
imately 
4 months prior to 
her termination.  In my view, the timing is sufficient to esta
b-lish a nexus between Kenton
™s union 
activity and her termin
a-tion.  This finding is supported by the evidence that the R
e-spon
dent harbored union animus.
 Having found that the Respondent vi
olated Section 8(a)(1) of 
the Act by maintaining an overly
-broad no
-distribution policy, 
and by 
Store
 Manager Shaw
™s conduct in unlawfully interroga
t-ing employees regarding their union acti
vity and by creating 
among those employees the impression that their union activ
i-ties were under surveillance, I conclude that the Respondent 

has demonstrated animus toward
s the Union.  Such animus, 

combined with the timing of her di
scharge, is sufficient to meet 
21 At the request of counsel for the General Counsel, I placed the 
emails between Kenton and Taylor in the rejected exhibit file.  (GC 
Rej. Exh. 17.)  The basis
 for my rejection of this pr
oposed exhibit is 
explained in full in the fact section of this decision.  As a rejected e
x-
hibit, this material is not in evidence, and, so, I have not considered the 
substance of this material in re
ndering this decision.
 the General Counsel
™s burden of establishing that the Respon
d-ent
™s action in terminating Kenton was mot
ivated, at least i
n part, by her union activity.
 The burden n
ow shifts to the Respondent to show that it 
would have taken the same action absent the protected co
nduct.  
Senior Citizens Coordinating Council of Riverbay Co
mmunity, 
supra;
 Regal Recycling, Inc., 
supra.  The
 Respondent must pe
r-suade by a preponderance of
 the evidence.  
Peter Vitalie Co
., supra.
  I am of the view that the Respondent has met this bu
r-den.
 I have noted in detail above, my conclusions regarding the 
Respondent
™s absentee po
licy, specifically its no
-show/no
-call 
policy as practiced.  Simply put,
 if an employee has unsche
d-uled absences and fails to call into his/her 
store
 each time a 
shift is missed to explain the absences, the employee will be 
terminated following the third consecutive shift where there is 
such a no
-call.  Unfortunately, Ke
nton r
an afoul of this policy.
 On the evening of August 27, Kenton was arrested by the p
o-lice.  Later the next day, she called her 
store
, as she was sche
d-uled to work that day, and spoke with 
Team 
Lead Poindexter.  
She told him that she was in jail and would not
 be able to work 
until released.  A
pparently that same day, Kenton
™s aunt also 
alerted the 
store
 that she had been arrested.  In any event, al
t-hough Kenton had the ability to make collect calls from jail, 
she did not attempt to again contact her 
store
 unti
l she was 
released.  In the interim, she missed three co
nsecutive work 
shifts without calling in before each shift to e
xplain that she 
was still in jail and would, therefore
, not be able to come to 
work.
 Starting on August 30, the Respondent
™s managers e
x-changed a series of emails regarding Kenton
™s status.  This 
email corr
espondence and the managers involved are set forth 
in detail in the fact section of this decision.  In summary, Ta
y-lor recommended that in view of Kenton
™s violation of the no
-
show/no
-call policy that she be terminated.  While Taylor test
i-fied that District Manager Parker made the final decision to 
terminate Kenton, whether that d
ecision was made by Parker, 
Store
 Manager Daemon Smith, Taylor, or collectively by the 
managers, the terminatio
n letter signed by Ta
ylor on September 
2 indicates the termination is
 the result of job abandonment.
 Kenton was informed that she was terminated for job aba
n-donment, having missed three consecutive work shifts without 
calling in before each shift to explai
n her absences, a violation 
of the Respondent
™s no
-show/no
-call policy.  The Respondent
™s policy as practiced by it at its Nevada 
store
s was fully doc
u-mented by the Respondent.  As is set forth in detail above, the 

Respondent
™s records establish that the p
olicy as practiced does 
require that an employee with unscheduled a
bsences call in 
before each shift to notify the 
store
 of her/his absences.  Failure 
to do so for three consecutive shifts results in termination.  This 

is so even where the reason for the a
bsences remains the same.  
Kenton violated this policy and was terminated.  There is no 
evidence of disparate treatment.
 Based on the above, I am of the view that the principal re
a-son for Kenton
™s termin
ation was her violation of the no
-show/no
-call policy
.  The Respondent has demonstrated by a 
preponderance of the evidence that even in the absence of Ke
n-ton
™s union activity, the Respondent would have fired her b
e-                                                            FRESH 
& EASY NEIGHBORHOOD MA
RKET
 561 cause of her violation of the absentee policy.  Accordingly, the 
Respondent has met its burden 
and rebutted the General Cou
n-
sel
™s prima facie case regarding Kenton
™s union activity.
 The General Counsel also contends that Kenton was fired 
because she cooperated with the Board during the invest
igation 
of the unfair labor practice charges by the giving
 of an affidavit 
to the Agency.  However, the pro
blem for the General Counsel 
is that the record is totally d
evoid of any evidence that Kenton 
was in any way involved with the gathering of evidence during 

the i
nvestigation of these charges.
 Counsel for the
 General Counsel called Kenton as a witness 
and questioned her at length during his case in chief.  Inexpl
i-cably, at no time did he question Kenton about her alleged c
o-operation with the Agency during the investigation of these 

charges.  Equally mystifying
 is counsel for the General Cou
n-sel
™s failure to question the two management wi
tnesses, Taylor 
and Yousefian, who he called to testify under 
Rule 611(c) of 
the Federal Rules of Evidence, about their knowledge of Ke
n-ton
™s alleged cooperation with the Agency
.  Therefore, to what 
extent, if any, she assisted the Agency in this investigation is 
totally u
nknown.
22 Having failed to provide any probative, admissible evidence 
of Kenton
™s alleged coo
peration with the Board, and of the 
Respondent
™s alleged knowledge 
of that cooperation, the Ge
n-eral Counsel has failed to meet its prima facie burden under 
Wright Line, 
supra,
 and its progeny, to establish that the R
e-spondent
™s termination of Kenton was motivated, at least in 
part, by her cooperation with the Agency.  How
ever, even a
s-suming, 
arguendo, said
 burden was met by the General Cou
n-sel, I conclude that the Respondent has rebutted that burden and 

established that even in the absence of protected activity it 
would have terminated Kenton.
 In this decision, I have repe
atedly set forth the no
-show/no
-call absentee policy as practiced by the Respondent.  Under that 
policy, Kenton failed to call her 
store
 each day for three co
n-secutive shifts to alert the 
store
 that she was still i
ncarcerated 
and unable to work.  Kenton wa
s, thereafter, terminated purs
u-ant to that policy.  I believe that constitutes the princ
ipal reason 
for her termination.  As compared to other employees similarly 

situated, it appears from the record ev
idence that she was not 
treated in a disparate fashion
.  Accor
dingly, I conclude that as 
the Respondent would have terminated Kenton even in the 
absence of her protected activity, the Respondent has by a pr
e-22 For
 the reasons fully explained above in the fact section of this d
e-cision, I refused to a
llow counsel for the General Counsel to recall 
Kenton to testify.  Further, for the reasons that I set forth earlier, I r
e-jected a proposed exhibit consisting of a lette
r from counsel for the 
General Counsel to counsel for the Respondent issued during the inve
s-tigation of these charges.  As is noted above, if this letter was essential 
to the General Counsel™s case, it would have been pr
udent for the case 
to have been trie
d by a representative of the General Counsel™s office 
who had not authored the letter in question.  This letter, which purpor
t-edly gave the Respondent™s cou
nsel notice of Kenton™s cooperation 
with the Agency, was placed in the rejected exhibit file at the 
request of 
counsel for the General Counsel.  (GC Rej. Exh.16.)  As the document 
is not in ev
idence, I have not considered the substance of the letter in 
rendering my decision in this case.
 ponderance of the evidence rebutted the General
 Counsel™s 
prima facie case.
 Therefore, I find that the 
General Counsel has failed to esta
b-lish that the Respondent discharged Kenton because of either 
her union activity or because she cooperated with the Board 

during the investigatory phase of these unfair labor pra
ctice 
proceedings.  Accordingly, I hereby re
commend that co
mplaint 
paragraph 6(b)
 be dismissed in its entirety.
 D. 
 Summary of the Findings
 In summary, I have found that the Respondent violated Se
c-tion 8(a)(1) of the Act, as alleged in complaint par
agraphs 5(a), 
(b)(1), (2), and 7.  Further, I have 
recommended that complaint 
paragraphs 5(c), (d), 6(a) and (b), and deriv
atively paragraphs 
6(c), (d), 8, and 9 be di
smissed.
 CONCLUSIONS OF 
LAW 1.  The Respondent, Fresh & Easy Neighborhood Market
, Inc., is an employer e
ngaged in commerce within the meanin
g of Se
ction 2(2), (6), and (7) of the Act.
 2.  The Union, United Food and Commercial Workers Inte
r-national Union, is a labor o
rganization within the meaning of 
Section 2(5) of the Act.
 3.  By the following acts and conduct the Respondent has v
i-olated Sect
ion 8(a)(1) of the Act.
 (a) Promulgating and 
maintaining until September 3, 2009, 
in written form in its e
mployee handbook and on its company 
intranet site an unlawfully broad no
-distribution rule prohibi
t-ing the distribution of literature on
 its premises 
for any pu
rpose.
 (b) Interrogating its employees about their union activities 
and sympathies
. (c) Creating an impression among its employees that their 
union activities were u
nder surveillance.
 4.  The above unfair labor practices a
ffect commerce within 
the meaning of Section 2(6) and (7) of the Act.
 5.  The Respondent has not violated the 
Act except as set 
forth above.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 

desist a
nd to take certain affirmative action designed to effect
u-ate the policies of the Act.
 The Respondent shall be required to post a notice that a
s-sures its employees that it will respect their rights under the 

Act.
23 23 The unlawful interrogation of employees and the unlawful impre
s-sion of surveillance given to employees were committed by the R
e-spondent™s supervisor at its store 1247 on East Lake Mead Boulevard, 
Las Vegas, Nevada.  However, as the Union™s org
anizing campaign, 
during which those unfair l
abor practices were committed, w
as directed 
at all the R
espondent™s Las Vegas, Nevada area stores, all those stores 
constitute the appropr
iate locations for the posting of the notice.  While 
the Respondent™s unlawfully broad no
-distribution rule was apparently 
distributed to employees at
 each of its stores companywide through the 
employee handbook and intranet site, the record supports the Respon
d-
ent™s contention that as of September 3, 2009, it had substantially re
m-edied that violation of the Act by expunging the o
ffending language 
and b
y conducting ﬁteam huddlesﬂ at each of its stores to so inform its 
                                                                                                                       DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 562 As the Respondent has already amended its 
employee han
d-book and co
mpany intranet site to expunge its unlawfully broad 
no-distribution rule, it will not be nece
ssary to order it to do so.
 In his post
hearing brief,
24 counsel for the Union requests 
ﬁextraordinary relief
ﬂ in the form of: intranet post
ing of the 
notice, posting in each of the Respondent
™s store
s, that the n
o-tice be signed by the Respondent
™s pres
ident, that the notice be 
read in all Respo
ndent
™s store
s, and that a broad order issue.  
However, there is no basis for requiring e
xtraordinar
y relief in 
this case.  I have found that the Respondent has co
mmitted 
certain unfair labor practices.  While all unfair labor practices 
are serious and need to be remedied, the viol
ations of the Act 
committed by the Respondent are of the type normally rem
e-died by a standard Board Order and physical notice pos
ting at 
the locations involved.  There is no evidence that the Respon
d-
ent is a recidivist violator of the Act.  Further, there is no ev
i-dence of record to support counsel
™s contention that such an 
extr
aordinary remedy is in any way warranted in this case.  
Accordingly, I am convinced that the standard Board Order and 

physical notice posting is adequate in this case to remedy the 
Respondent
™s unfair labor practices and to pr
otect the rights of 
its employ
ees.  Therefore, I hereby deny the request of cou
nsel 
for the U
nion for 
ﬁextraordinary relief.
ﬂ25 On these findings of fact and concl
usions of law and on the 
entire record, I issue the fo
llowing recommended
26 employees.  Therefore, it is not necessary or appropriate to order a 
companywide posting of the notice to emplo
yees.
 24 Counsel for the Union™s posthearing submission is entitled ﬁN
o-
tice of
 Appearance and Joinder in Brief of Counsel for the General 
Counsel.ﬂ  It does not independently address the substantive or legal 
issues in the case, but merely states that the Union joins in the brief of 
counsel for the General Counsel, and summarily requ
ests the ﬁextrao
r-dinary reliefﬂ noted.
 25 It should be noted that at the end of his posthearing brief, counsel 
for the General Counsel states that the Respondent should be ordered to 
ﬁpost a Notice to Employees su
bstantially in the form of the attached 
her
eto.ﬂ  However, no notice was attached.  Therefore, it is u
nknown 
what specific remedial language the General Counsel considers appr
o-
priate for the notice, and at which specific locations the General Cou
n-
sel believes notice posting should occur.
 26 If no e
xceptions are filed as provided by Sec. 102.46 of the 
Board
™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived 
for 
all pu
rposes.
 ORDER
 The Respondent, Fresh & Easy Neighborhoo
d Market
, Inc., 
its officers, agents, succe
ssors, and assigns, shall
 1.  Cease and desist from
 (a) Promulgating and maintaining in its employee handbook 
and on its company intr
anet site an unlawfully broad no
-distribution rule prohibiting the distribution 
of literature on its 
pre
mises for any purpose.
 (b) Interrogating its employees about their u
nion activities 
and sympathies.
 (c) Creating an impression among its employees that their 
union activities were u
nder surveillance.
 (d) In any like and related mann
er interfering with, restrai
n-ing, or coercing its employees in the exercise of the rights gua
r-anteed to
 them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to effe
c-tuate the policies of the
 Act.
 (a) Within 14 days after servic
e by the Region, post at each 
of its Las Vegas, Nevada area 
store
s copies of the a
ttached 
notice marked 
ﬁAppendix.
ﬂ27  Copies of the notice, on forms 
provided by the Regional Director for Region 28, after being 

signed by the Respondent
™s authorized represe
ntative, shall be 
posted by the Respondent and maintained for 60 co
nsecutive 
days in conspicuous places including all places where notices to 
emplo
yees are customarily posted.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices ar
e not a
l-tered, defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
espondent 
has gone out of business or closed any of the 
store
s involved in 
these proceedings, the Respondent shall duplicate and ma
il, at 
its own expense, a copy of the n
otice to all current employees 
and former e
mployees employed by the Respondent at an
y time 
since April 1, 2009.
 (b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of 
a respons
ible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 IT IS FURTHER ORDERED
 that the complaint is dismissed ins
o-far as it alleges violations of the Act not specif
ically found.
27 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court o
f Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
                                                                                                                                                          